Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 1 of 55 PagelD #:33

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

PREFERRED CAPITAL FUNDING,
NEVADA, LLC,

Plaintiff,
Case No. 1:19-cv-06245
Vv. District Court Judge Virgina M. Kendall

JEFF KAHN, PHILLIP TIMOTHY HOWARD and
HOWARD & ASSOCIATES, P.A.,

Defendants.

 

DEFENDANTS’ PHILLIP TIMOTHY HOWRD AND HOWARD &
ASSOCIATES, P.A., MOTION TO DISMISS; MOTION FOR A MORE
DEFINITE STATEMENT; AND MOTION TO STRIKE

COME NOW Defendants Phillip Timothy Howard, and Howard &
Associates, P.A., (hereinafter “Defendants”) through undersigned, pursuant to
Federal Rule of Civil Procedure 12(b), (e) and (f), submits the following Motion to
Dismiss, Motion for a More Definite Statement; and Motion to Strike, and as
grounds would assert:

MOTION TO DISMISS
1. Lack of Subject-Matter Jurisdiction.
Defendants are not parties to any contract or agreement with Plaintiff, nor

have Defendants provided independent medical opinion or independent medical

information to Plaintiff upon which it would rely upon for determining to loan funds.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 2 of 55 PagelD #:33

Plaintiffs are not lending institutions, Plaintiffs are not physicians, nor NFL
Concussion Settlement Claims qualified MAF or BAP qualified physicians, nor are
they risk and lending advisors to lending institutions.

2. Lack of Personal Jurisdiction.

Defendant Howard & Associates, P.A., does not exist as a law firm, never has
existed, and is not a proper party.

3. Improper Venue.

Defendants are residents of Florida and New Jersey, and Plaintiff is a Nevada
Company. Proper venue is not in I[linois.

4. Failure to State a Claim Upon Which Relief Can Be Granted.

Defendants are not parties to the contracts with their borrowers. Defendants
are not the physicians, nor neurologists that evaluate brain injuries. Defendants did
not make the risk and investment analysis upon which lender determined to enter
into contracts with borrowers. Defendants are not the NFL Concussion Settlement
Claims administrator for the NFL Concussion Settlement Claims, which claims
administrator can change standards and procedures as accepted and guided by the
magistrate and Federal District Court Judge Brody.

Plaintiff's borrowers will be in the process of advancing their claims for up to
65 years. Consistent with the 99% verification of CTE in every former NFL brain

tested to date. The JAMA article by the Boston University Researchers found that
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 3 of 55 PagelD #:33

“CTE was neuropathologically diagnosed in... 110 out of 111 former NFL National
Football League players (99%).” Thus, virtually all claimants will be paid over the
life of the program. (July 25, 2017 JAMA Article attached as Exhibit A). In fact,
in just the past few months, additional claims listed by Plaintiff has received NFL
Concussion Settlement Claims Administrator award letters in the multiple $ millions
of dollars, and to date total approximately $10 million in awards. In addition, there
are 10 claims that are either awaiting testing results or are in the claims submission
process with no eligibility determination yet made. Note, six of the Preferred Capital
borrowers listed are no longer clients of Defendants. These details can be provided
in an in camera or confidential and client protected review. Regardless of receiving
an award letter, most large dollar claims are then appealed by the NFL, addressing
items such as posting on social media, volunteering for sports teams, vacations with
family, and more, and these outcomes are outside of any medical diagnosis provided
by Dr. Koberda.

Dr. J. Lucas Koberda is indeed qualified by the NFL Settlement Claims
Administrator for both MAF and BAP evaluations and provided the medical
evaluations as of the date that they were given. Cumulative Exhibit B. The NFL
Claims Administrator engaged in auditing approximately 56% of all claims filed by

all parties and this delayed claims processing for approximately one year.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 4 of 55 PagelD #:33

Howard has no management nor control over any Cambridge entity. Howard
not only did not receive funds, he has well $1.3 million invested into Cambridge.

Plaintiff's allegations that bringing in co-counsel to assist in advancing claims
has harmed recoveries for clients is irrelevant and incongruous. Moreover, it is not
the case. Bringing in expertise in managing claims is exactly what counsel for clients
is required to do. Participating with experienced counsel that has a track record of
success with the NFL Concussion Settlement Claims administrator is the type of
action that protects the interests of NFL Concussion Settlement Claim clients and
consequently the interests of the Plaintiff and logically cannot the basis of a
Complaint.

5. Failure to Join and Indispensable Party.

NEL Concussion Claims Administrator MAF and BAP qualified physician
Dr. Lucas Koberda provided the medical evaluations of the borrowers, as applicable
at that time. If Defendants are challenging the legitimacy of his medical reports, he
is an indispensable and necessary party to this action, as he would necessarily be
involved in any misrepresentation. If there is no misrepresentation in his reports,
then Plaintiff does not have a valid action. NFL Concussion Claims Administrator
determines and changes the concussion settlement protocols, not Defendants. They
are an indispensable party to claims that the settlement protocols are invalid or

fraudulently changed.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 5 of 55 PagelD #:33

MOTION FOR A MORE DEFINITE STATEMENT

Pursuant to Rule 12(e), Federal Rules of Civil Procedure, a “party may move
for amore definite statement of a pleading to which a responsive pleading is allowed
but which is so vague or ambiguous that the party cannot reasonably prepare a
response.” In this case, Plaintiff admits that to participate in the NFL Concussion
Settlement Claims process that retired NFL players “must obtain a diagnosis by a
previously approved NFL provider defined as a Baseline Assessment Provider
(“BAP”) provider or a Monetary Award Fund (“MAF”) physician (board certified
neurologist, board-certified neurosurgeon, or board-certified neuro-specialist who is
a part of an approved list of providers).” Complaint, paragraph 17.

Plaintiff next claims Dr. Koberda is not “NFL Settlement approved.”
Complaint, paragraph 52. This is demonstrably false. Dr. Koberda was and is NFL
Concussion Settlement approved for both the MAF and BAP. (Cumulative Exhibit
B)

Plaintiff claims that Dr. Koberda’s reports are fraudulent, but does not explain
how Dr. Koberda, who is NFL Concussion Claim Administrator approved as both
MAF and BAP NEL Concussion Claims diagnoses, and his reports and
qualifications, are fraudulent. Without fraudulent medical reports, there is no viable
action. Moreover, there is a logical impossibility for his medical reports to be false

since they are subject to the evolving standards of the NFL Concussion Settlement
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 6 of 55 PagelD #:33

Claims process as determined by Judge Brody and the claims administrator. Thus,
there is no substantive claim of his fraudulent activity, nor is Dr. Koberda a party to
this action. There must be a more definite statement of Dr. Koberda’s fraudulent
activity in order for there to be a valid Complaint, or to respond to the Complaint.

Plaintiff does not list a date for the phone conversation, what was said, or what
documents were provided. If the documents provided show that Dr. Koberda found
that the retired NFL player had a 1.5 or a 2.0, then by definition, at that time, they
would preliminarily meet the NFL Concussion Claims Settlement recovery
standards. They would not necessarily receive an award, since the certifications of
the underlying reports, years played, appeals, changes in protocols and more impact
a final award payment.

The NFL Concussion Settlement Claims facility didn’t open until March 23,
2017, and the BAP didn’t start until June 6, 2017. Claims for the law firm clients
were not filed until May of 2018 and afterwards, in order to ensure that a full
understanding of the ever-evolving claims process and its changes were understood.
Moreover, at that time Dr. Koberda’s reports were updated consistent with the
evolving protocols of the NFL Settlement Claims Administrator. The importance of
updating reports is critical, in fact, by updating claims the thorough preparation and
review has been increasing claim values from a 1.5 to a 2.0 or to Parkinson’s from a

2.0 (Note injuries have increased in some clients, including those listed by Plaintiff,
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 7 of 55 PagelD #:33

from a 1.5 to a 2.0 and from a 2.0 to Parkinsons) or Dementia rating, and updating
the years played.

Plaintiff does not explain how a delay by the NFL Concussion Settlement
Claims administrator, even if for years, is the responsibility of Defendants? The
reality is that regardless of the validity of an NFL Concussion Settlement Claim,
Claims can languish in the NFL Concussions Settlement process for a year or more,
and this has happened to hundreds of claims. Protocols for claims and medical
diagnoses and reviews are constantly being changed and modified by the NFL
Claims Administrator, and this requires constant vigilance. NFL Claims
Administrator has audited of approximately 56% of all claims submitted, delaying
processing of claims for over one year. Even claims not in audit and submitted can
languish for a year or more. To date, only 2,902 claims out of 20,548 registered
claimants have even submitted claims, and out of those 984 have received award
notices, with our legal team having received a large percentage of those awards.
(Exhibit C, NFL Concussion Settlement Report, October 14, 2019).

MOTION TO STRIKE

In violation of Rule 12 (f), Federal Rules of Civil Procedure, Plaintiff claims
redundant, immaterial, impertinent and scandalous matters. Plaintiff claims fraud
without any evidence or allegation that would amount to fraud. Plaintiff admits that

Dr. Koberda provided the medical reports. Plaintiff admits that the physician has to
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 8 of 55 PagelD #:33

be MAF or BAP certified, which Dr. Koberda is both. Thus, claims of fraud are
logically impossible and must be stricken.

Plaintiff claims that Howard solicited funds from players and received fees
and didn’t pay back loans. These allegations are false and Defendants will submit
evidence demonstrating the same.

Plaintiff next claims that Defendants falsely presented that Dr. Koberda was
NFL Settlement Approved. Complaint, paragraph 52. Dr. Koberda is NFL
Settlement Approved. (Cumulative Exhibit B). Thus, the entire action, including
the fraud claim, must be stricken.

Plaintiff claims that Dr. Koberda made “false diagnosis.” Complaint,
paragraph 53. This is false and Dr. Koberda’s continued participation as a MAF and
BAP qualified physician documents the same. (Cumulative Exhibit B).

Plaintiff finally claims that Dr. Koberda’s reports were false and Defendants’
knew this. This is logically impossible since Dr. Koberda’s reports were true and
still are. Moreover, Dr. Koberda is still a MAF and BAP qualified physician. Id.

MEMORANDUM OF LAW

Frivolous Action—Lack of Subject Matter Jurisdiction and Failure to
State a Claim Upon Which Relief Can Be Granted.

Plaintiff's action claiming Dr. Koberda is not an NFL Concussion Settlement
Claim MAF and BAP authorized neurologist is demonstrably false and frivilous.

This is the core of Plaintiff's allegations—that Dr. Koberda’s reports are false and
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 9 of 55 PagelD #:33

that he is not an NFL Concussion Settlement Claim MAF and BAP authorized
neurologist. Plaintiff can prove no set of facts in support of its claim that would
entitle it to relief. Although, on Fed. R. Civ. P. 12(b) motion to dismiss, court must
look at all facts in light most favorable to plaintiff, if plaintiff can prove no set of
facts which would entitle her to relief, her claims must be dismissed. 92 A.F.T.R.2d
(RIA) 7186, 2003-2 U.S. Tax Cas. (CCH) P 50728.

The standard, that district court may not dismiss complaint for failure to state
claim unless it appears beyond doubt that plaintiffcan prove no set of facts in support
of his claims which would entitle him to relief, often cited in Fed. R. Civ. P.
12(b)(6) motions, is equally applicable inFed. R. Civ. P. 12(b)(1) motions
challenging subject matter jurisdiction when such jurisdiction may be contingent
upon factual matters in dispute. Mason v. Ariz., 260 F. Supp. 2d 807 (D. Ariz. 2003).

Thus, this action is frivolous and must be dismissed. See Rogers v. Stratton
Industries, Inc., 798 F.2d 913, 41 Empl. Prac. Dec. (CCH) P36555, 41 Fair Empl.
Prac. Cas, (BNA) 1160 (6th Cir, 1986) (In action alleging age discrimination in
employment, plaintiff employee’s affidavit, filed in response to employer’s motion
to dismiss for lack of subject matter jurisdiction, was insufficient to raise genuine
issue as to material fact, and complaint was properly dismissed under Rule 12(b)(1)
or 12(b)(6). Where motions to dismiss are based on both subject matter jurisdiction

and personal jurisdiction, in accordance with Supreme Court precedent, subject
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 10 of 55 PagelD #:33

matter jurisdiction should be addressed before personal jurisdiction. Gadlin_v.
Sybron Int'l Corp., 222 F.3d 797, 2000 Colo. J. C.A.R. 4750 (10th Cir. 2000).

Whether it is termed motion to dismiss for lack of jurisdiction over subject
matter or for failure to state claim upon which relief can be granted, result of such
motion, if granted, is same. Hospital Bldg. Co. v. Trustees of Rex Hospital, 511 F.2d
678. 1974 Trade Cas. (CCH) P74903, 1975-1 Trade Cas. (CCH) P60166 (4th Cir.
1975), rev'd, 425 U.S. 738, 96 S. Ct. 1848, 48 L. Ed. 2d 338, 21 Fed. R. Serv. 2d
(Callaghan) 845, 1976-1 Trade Cas. (CCH) P60885 (1976).

Incontrovertible Evidence Presented in Support of Frivolous Action.

Moreover, the evidence presented in the Motion to Dismiss, such as Dr.
Koberda’s verification that he is an authorized MAF Physician on the NFL
Concussion Settlement Claims website, that 99% of NFL Players will have CTE,
and the affidavit documenting the invalidity of statements by Plaintiffs, is valid for
the Court to consider in dismissing the action. Facts alleged in motion need not be
sworn to or contained in affidavit, and use of affidavits under such circumstances is
discretionary. Victory v. Manning, 128 F.2d 415, 29 A.FT.R. (P-H) 518 (3d Cir.
1942). See also English v. Cowell, 10 F.3d 434, 27 Fed. R. Serv. 3d (Callaghan)

513, 144 L.R.R.M. (BNA) 2754, 126 Lab. Cas. (CCH) P 10928 (7th Cir. 1993).

10
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 11 of 55 PagelD #:33

Though “matters outside pleading” may not be considered in deciding Fed. R.
Civ. P. 12 motion to dismiss, documents necessarily embraced by Complaint are not
matters outside pleading. Enervations, Inc. v 3M 380 F.3d 1066 (CA8 Minn 2004).

Transcript and news segment were not “matters outside pleadings” because
they were both documents to which complaint had referred, documents were
concededly authentic, and they were central to plaintiffs’ claim. Santana v. Cook
County Bd. of Review, 679 F.3d 614 (7th Cir, 2012).

Affidavits may be considered on motion to dismiss raising objections bearing
on question of jurisdiction, venue, or process. Kentucky- Tennessee Light & Power
Co. yv. Nashville Coal Co., 37 F. Supp. 728 (D. Ky. 1941).

Affidavits, depositions, and other documentary proof may be utilized when
movant seeks dismissal of case upon any of first 5 defenses set forth in Rule 12(b),
because very nature of those defenses is such as to admit of proof by ex parte
statements in most instances, but where defense of failure to state claim upon which
relief can be granted is relied upon, court should determine motion upon allegations
of complaint and undisputed facts as they appear from pleadings, orders, and records
of case. Yudin y, Carroll, 57 F. Supp. 793 (D. Ark. 1944),

Lack of Jurisdiction and Improper Party.

Since Plaintiff has attempted to sue and serve Howard & Associates, P.A.,

which is a company that does not exist as a law firm in Florida, it is elementary that

11
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 12 of 55 PagelD #:33

if court has no jurisdiction over defendant, and defendant has unqualified right to
have order entered granting its motion to dismiss. Read v. Ulmer, 308 F.2d 915, 8
Avy. Cas. (CCH) P17200, 6 Fed. R. Serv. 2d (Callaghan) 766 (Sth Cir. 1962)

WHEREFORE, for the foregoing reasons, Defendants request that this Court
dismiss this Complaint as frivolous and impossible to state a claim, or in the
alternative require proper parties, proper subject matter, proper jurisdiction, proper
allegations, provide a more definite statement, and strike scandalous and logically
impossible claims.

Respectfully submitted on this 18" Day of October, 2019.

TIMOTHY HOWARD, 3D. PHD.

1415 East Piedmont Dr. Suite 5
Tallahassee, Florida 32308
Telephone: (850) 298-4455
Facsimile: (850) 216-2537
Tim@HowardJustice.com

 

CERTIFICATE OF SERVICE
I hereby certify that on this 18" day of October 2019, a copy of the foregoing
was served by email to the following counsel of record:

Katherine Schoon

Amy Galvin Grogan

Grogan, Hesse & Uditsky, P.C.
340 W. Butterfield Rd., Suite 2A
Elmhurst, IL 60126
kschoon@ghulaw.com

12
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 13 of 55 PagelD #:33

agrogan@ghulaw.com

(630) 833-5533 (0) C

¢ 2S Pe wy

Nw
“Tim Howard, Esq.,

13
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 14 of 55 PagelD #:33

EXHIBIT A
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 15 of 55 PagelD #:33

Original Investigation
July 25, 2017

Clinicopathological Evaluation of
Chronic Traumatic Encephalopathy in
Players of American Football

Jesse Mez, MD, MS"?; Daniel H. Daneshvar, MD, PhD"; Patrick T. Kiernan, BA': et
alBobak Abdolmohammadi, BA’; Victor E. Alvarez, MD'“®; Bertrand R. Huber, MD,
PhD'245; Michael L. Alosco, PhD'?; Tadd M. Solomon, PhD‘; Christopher

J. Nowinski, PhD"; Lisa McHale, EdS®; Kerry A. Cormier, BA"*; Caroline A. Kubilus’?; Brett
M. Martin, MS*7; Lauren Murphy, MBA"; Christine M. Baugh, MPH®®; Phillip

H. Montenigro, BA‘; Christine E. Chaisson, MPH"”; Yorghos Tripodis, PhD*111- Neil

W. Kowall, MD'2:+"2; Jennifer Weuve, MPH, ScD""; Michael D. McClean, ScD"""4; Robert
C. Cantu, MD": Lee E. Goldstein, MD, PhD'?:"2-16718:19; Douglas |. Katz, MD2°: Robert
A. Stern, PhD'221:2: Thor D. Stein, MD, PhD'**"?; Ann C. McKee, MD12:4.5:12,23

Author Affiliations Article Information

JAMA. 2017;318(4):360-370. doi:10.1001/jama.2017.8334

Key Points

Question What are the neuropathological and clinical features of a case series of
deceased players of American football neuropathologically diagnosed as having
chronic traumatic encephalopathy (CTE)?

Findings In a convenience sample of 202 deceased players of American football from
a brain donation program, CTE was neuropathologically diagnosed in 177 players
across all levels of play (87%), including 110 of 111 former National Football League
players (99%).

Meaning Ina convenience sample of deceased players of American football, a high
proportion showed pathological evidence of CTE, suggesting that CTE may be related
to prior participation in football.

Abstract

Importance Players of American football may be at increased risk of long-term
neurological conditions, particularly chronic traumatic encephalopathy (CTE).

Objective To determine the neuropathological and clinical features of deceased
football players with CTE.

Design, Setting, and Participants Case series of 202 football players whose brains
were donated for research. Neuropathological evaluations and retrospective telephone
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 16 of 55 PagelD #:33

clinical assessments (including head trauma history) with informants were performed
blinded. Online questionnaires ascertained athletic and military history.

Exposures Participation in American football at any level of play.

Main Outcomes and Measures Neuropathological diagnoses of neurodegenerative
diseases, including CTE, based on defined diagnostic criteria; CTE neuropathological
severity (stages | to IV or dichotomized into mild [stages | and II] and severe [stages Ill
and IVJ); informant-reported athletic history and, for players who died in 2014 or later,
clinical presentation, including behavior, mood, and cognitive symptoms and dementia.

Results Among 202 deceased former football players (median age at death, 66 years
[interquartile range, 47-76 years]), CTE was neuropathologically diagnosed in 177
players (87%; median age at death, 67 years [interquartile range, 52-77 years]; mean
years of football participation, 15.1 [SD, 5.2]), including 0 of 2 pre-high school, 3 of 14
high school (21%), 48 of 53 college (91%), 9 of 14 semiprofessional (64%), 7 of 8
Canadian Football League (88%), and 110 of 111 National Football League (99%)
players. Neuropathological severity of CTE was distributed across the highest level of
play, with all 3 former high school players having mild pathology and the majority of
former college (27 [56%]), semiprofessional (5 [56%]), and professional (101 [86%))
players having severe pathology. Among 27 participants with mild CTE pathology, 26
(96%) had behavioral or mood symptoms or both, 23 (85%) had cognitive symptoms,
and 9 (33%) had signs of dementia. Among 84 participants with severe CTE pathology,
75 (89%) had behavioral or mood symptoms or both, 80 (95%) had cognitive
symptoms, and 71 (85%) had signs of dementia.

Conclusions and Relevance Ina convenience sample of deceased football players
who donated their brains for research, a high proportion had neuropathological
evidence of CTE, suggesting that CTE may be related to prior participation in football.

Introduction

Chronic traumatic encephalopathy (CTE) is a progressive neurodegeneration .
associated with repetitive head trauma.'® In 2013, based on a report of the clinical and
pathological features of 68 men with CTE (including 36 football players from the current
study), criteria for neuropathological diagnosis of CTE and a staging scheme of
pathological severity were proposed.°Two clinical presentations of CTE were
described; in one, the initial features developed at a younger age and involved
behavioral disturbance, mood disturbance, or both; in the other, the initial presentation
developed at an older age and involved cognitive impairment.® In 2014, a .
methodologically rigorous approach to assessing clinicopathological correlation in CTE
was developed using comprehensive structured and semistructured informant
interviews and online surveys conducted by a team of behavioral neurologists and
neuropsychologists."° In 2015, the neuropathological criteria for diagnosis of CTE were
refined by a panel of expert neuropathologists organized by the National Institute of
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 17 of 55 PagelD #:33

Neurological Disorders and Stroke and the National Institute of Biomedical Imaging
and Bioengineering (NINDS-NIBIB).°

Using the NINDS-NIBIB criteria to diagnose CTE and the improved methods for
clinicopathological correlation, the purpose of this study was to determine the
neuropathological and clinical features of a case series of deceased football players
neuropathologically diagnosed as having CTE whose brains were donated for research.

Methods

Study Recruitment

In 2008, as a collaboration among the VA Boston Healthcare System, Bedford VA,
Boston University (BU) School of Medicine, and Sports Legacy Institute (now the
Concussion Legacy Foundation [CLF]), a brain bank was created to better understand
the long-term effects of repetitive head trauma experienced through contact sport
participation and military-related exposure. The purpose of the brain bank was to
comprehensively examine the neuropathology and clinical presentation of brain donors
considered at risk of development of CTE. The institutional review board at Boston
University Medical Campus approved all research activities. The next of kin or legally
authorized representative of each brain donor provided written informed consent. No
stipend for participation was provided. Inclusion criteria were based entirely on
exposure to repetitive head trauma (eg, contact sports, military service, or domestic
violence), regardless of whether symptoms manifested during life. Playing American
football was sufficient for inclusion. Because of limited resources, more strict inclusion
criteria were implemented in 2014 and required that football players who died after age
35 years have at least 2 years of college-level play. Donors were excluded if
postmortem interval exceeded 72 hours or if fixed tissue fragments representing less
than half the total brain volume were received (eFigure in the Supplement).

Clinical data were collected into a Federal Interagency Traumatic Brain Injury
Research-compliant database. Since tracking began in 2014, for 98 (81 %) brain
donations to the VA-BU-CLF Brain Bank, the next of kin approached the brain bank
near the time of death. The remaining brain donors were referred by medical examiners
(11 [9%]), recruited by a CLF representative (7 [6%)), or participated in the Brain
Donation Registry during life (6 [4%]) (eFigure in the Supplement).

Clinical Evaluation

Retrospective clinical evaluations were performed using online surveys and structured
and semistructured postmortem telephone interviews between researchers and
informants. Researchers conducting these evaluations were blinded to the
neuropathological analysis, and informants were interviewed before receiving the
results of the neuropathological examination. A behavioral neurologist, neuroscientist,
or neuropsychologist (J.M., D.H.D., T.M.S., M.L.A., or R.A.S.) obtained a detailed
history, including a timeline of cognitive, behavioral, mood, and motor symptomology.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 18 of 55 PagelD #:33

Additionally, other neuropsychiatric symptoms, exposures and symptoms consistent
with posttraumatic stress disorder, features of a substance use disorder,
neurodegenerative diagnoses made in life (Alzheimer disease [AD], frontotemporal
dementia, vascular dementia, dementia with Lewy bodies, Parkinson disease, CTE, or
dementia of unknown etiology), headaches that impaired function, symptoms and
diagnoses made in life of sleep disorders, and causes of death were assessed.
Clinicians qualitatively summarized the participants’ clinical presentation (eg, presence
and course of symptoms, functional independence) into a narrative and presented the
case to a multidisciplinary consensus team of clinicians, during which it was
determined whether the participant met criteria for dementia. To resolve discrepancies
in methods that evolved over time, only clinical variables ascertained after January
2014 using a standardized informant report were included because of the larger subset
of participants recruited during this time frame (n=125).

Prior to January 2014, demographics, educational attainment, athletic history (type of
sports played, level, position, age at first exposure, and duration), military history
(branch, location of service, and duration of combat exposure), and traumatic brain
injury (TBI) history (including number of concussions) were queried during the
telephone interview. Beginning in January 2014, demographics, educational
attainment, and athletic and military history were queried using an online questionnaire.
Informant-reported race was collected as part of demographic information so that
neuropathological differences across race could be assessed. To be considered a
National Football League (NFL) athlete, a participant must have played in at least 1
regular-season NFL game. Professional position and years of play were verified using
available online databases (http:/Awww.pro-football-

reference.com; http://databasefootball.com, http://www.justsportsstats.com). History
of TBI was queried using informant versions of the Ohio State University TBI
Identification Method Short Form" and 2 questionnaires adapted from published
studies that address military-related head injuries and concussions.‘ With the
addition of these questionnaires, informants were read a formal definition of
concussion prior to being asked about concussion history, which was not the case
prior to January 2014.

Neuropathological Evaluation

Pathological processing and evaluation were conducted using previously published
methods. ‘*"® Brain volume and macroscopic features were recorded during initial
processing. Twenty-two sections of paraffin-embedded tissue were stained for Luxol
fast blue, hematoxylin and eosin, Bielschowsky silver, phosphorylated tau (ptau) (AT8),
a-synuclein, amyloid-B, and phosphorylated transactive response DNA binding protein
43 kDa (pTDP-43) using methods described previously.'® In some cases, large coronal
slabs of the cerebral hemispheres were also cut at 50 um on a sledge microtome and
stained as free-floating sections using AT8 or CP-13.'°"”
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 19 of 55 PagelD #:33

A neuropathological diagnosis was made using criteria for CTE recently defined by the
2015 NINDS-NIBIB Consensus Conference’ and well-established criteria for other
neuropathological diseases, including AD,”""° Lewy body disease,” frontotemporal
lobar degeneration,”"*° and motor neuron disease.***” Neuropathological criteria for
CTE require at least 1 perivascular ptau lesion consisting of ptau aggregates in
neurons, astrocytes, and cell processes around a small blood vessel; these
pathognomonic CTE lesions are most often distributed at the depths of the sulci in the
cerebral cortex and are distinct from the lesions of aging-related tau

astrogliopathy.® Supportive features for the diagnosis of CTE include ptau pretangles
and neurofibrillary tangles (NFTs) in superficial cortical layers (layers II/III) of the
cerebral cortex; pretangles, NFTs or extracellular tangles in CA2 and CA4 of the
hippocampus; subpial ptau astrocytes at the glial limitans; and dot-like ptau neurites.®

Chronic traumatic encephalopathy ptau pathology was classified into 4 stages using
previously proposed criteria.® Briefly, stage | CTE is characterized by 1 or 2 isolated
perivascular epicenters of ptau NFTs and neurites (ie, CTE lesions) at the depths of the
cerebral sulci in the frontal, temporal, or parietal cortices. In stage II, 3 or more CTE
lesions are found in multiple cortical regions and superficial NFTs are found along the
sulcal wall and at gyral crests. Multiple CTE lesions, superficial cortical NFTs, and
diffuse neurofibrillary degeneration of the entorhinal and perirhinal cortices, amygdala,
and hippocampus are found in stage Ill CTE. In stage IV CTE, CTE lesions and NFTs
are densely distributed throughout the cerebral cortex, diencephalon, and brain stem
with neuronal loss, gliosis, and astrocytic ptau pathology. Chronic traumatic
encephalopathy pathology in stages | and II is considered to be mild and in stages III
and IV is considered to be severe.

Neuropathological evaluation was blinded to the clinical evaluation and was reviewed
by 4 neuropathologists (V.A., B.H., T.D.S., and A.M.); any discrepancies in the
neuropathological diagnosis were solved by discussion and consensus of the group. In
addition to diagnoses, the density of ptau immunoreactive NFTs, neurites, diffuse
amyloid-B plaques, and neuritic amyloid-B plaques; vascular amyloid-B; pTDP-43; and
a-synuclein immunoreactive Lewy bodies were measured semiquantitatively (0-3, with
3 being most severe) across multiple brain regions.

Descriptive statistics were generated using SPSS software version 20 (IBM Inc).

Results

Among the 202 deceased brain donors (median age at death, 66 years [interquartile
range [IQR], 47-76 years]), CTE was neuropathologically diagnosed in 177 (87%;
median age at death, 67 years [IQR, 52-77 years]; mean years of football participation,
15.1 [SD, 5.2]; 140 [79%] self-identified as white and 35 [19%] self-identified as black),
including 0 of 2 pre-high school, 3 of 14 high school (21%), 48 of 53 college (91%), 9
of 14 semiprofessional (64%), 7 of 8 Canadian Football League (88%), and 110 of 111
NFL (99%) players.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 20 of 55 PagelD #:33

The median age at death for participants with mild CTE pathology (stages | and Il) was
44 years (IQR, 29-64 years) and for participants with severe CTE pathology (stages III
and IV) was 71 years (IQR, 64-79 years). The most common cause of death for
participants with mild CTE pathology was suicide (12 [27%]) and for those with severe
CTE pathology was neurodegenerative (ie, dementia-related and parkinsonian-related
causes of death) (62 [47%]). The severity of CTE pathology was distributed across the
highest level of play, with all former high school players having mild pathology (3
[100%]) and the majority of former college (27 [56%)), semiprofessional (6 [56%)),
Canadian Football League (6 [86%]), and NFL (95 [86%)) players having severe
pathology. The mean duration of play for participants with mild CTE pathology was 13
years (SD, 4.2 years) and for participants with severe CTE pathology was 15.8 years

(SD, 5.3 years) (Table 1).

In all cases, perivascular clusters of ptau immunoreactive NFTs diagnostic for CTE (ie,
CTE lesions)* were found in the cerebral cortex (Figure 1 and Figure 2). In cases with
mild CTE pathology (stages | and Il), isolated perivascular CTE lesions were found at
the sulcal depths of the cerebral cortex, most commonly in the superior and
dorsolateral frontal cortices, but also in the lateral temporal, inferior parietal, insula, and
septal cortices (Figure 1). Neurofibrillary tangles were sparse in other cortical regions,
and there was no diffuse neurofibrillary degeneration of the medial temporal lobe
structures (Figure 1, open arrowheads). Neurofibrillary tangles were also found in the
locus coeruleus, substantia nigra, and substantia innominata (Figure 3) in mild CTE. In
cases with severe CTE pathology, perivascular CTE lesions were large and confluent
(Figure 2). Neurofibrillary tangles were widely distributed in the superficial laminae of
cortical regions and there was severe neurofibrillary degeneration of the medial
temporal lobe structures, including the hippocampus, amygdala, and entorhinal cortex
(Figure 2, black arrowheads, and Figure 3). Neurofibrillary tangles were also frequent in
the thalamus, nucleus basalis of Meynert, substantia innominata, substantia nigra, and
locus coeruleus in severe CTE (Figure 3).

Deposition of amyloid-B was present in a subset of participants at all stages of CTE
pathology, predominantly as diffuse amyloid-B plaques, but neuritic amyloid-B plaques
and amyloid angiopathy were also present. In stage IV CTE, amyloid-B deposition
occurred in 52 cases (91%). Deposition of TDP-43 and a-synuclein were found in all
stages of CTE pathology; TDP-43 deposition occurred in 47 (83%) and a-synuclein
deposition occurred in 23 (40%) stage IV CTE cases (Table 2).

Among the 25 football players without CTE, 9 showed no pathological abnormalities
and 7 showed nonspecific changes; eg, hemosiderin-laden macrophages (n=7) and
axonal injury (n=5). Other diagnoses included vascular pathology (n=4), unspecified
tauopathy not meeting criteria for CTE (n=3), AD '(n=2), argyrophilic grain disease (n=1),
and Lewy body disease (n=1).

Data on informants were collected beginning in 2014. The median number of
participating informants was 2 (IQR, 1-3) per participant. Among all of the interviews,
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 21 of 55 PagelD #:33

71 (64%) included a spouse/partner, 56 (61%) included an adult child, 27 (24%)
included a sibling, 16 (14%) included a parent, 13 (12%) included a non-first-degree
relative, 8 (7.2%) included a neighbor or friend, and 4 included other informants.
Among the informants who knew the participant the longest, the mean relationship
length was 45.8 years (SD, 1.5 years).

Among the 111 CTE cases with standardized informant reports on clinical symptoms, a
reported progressive clinical course was common in participants with both mild and
severe CTE pathology, occurring in 23 (85%) mild cases and 84 (100%) severe cases
(Table 3). Behavioral or mood symptoms were common in participants with both mild
and severe CTE pathology, with symptoms occurring in 26 (96%) mild cases and 75
(89%) severe cases. Impulsivity, depressive symptoms, apathy, and anxiety occurred
in 23 (89%), 18 (67%), 13 (60%), and 14 (52%) mild cases and 65 (80%), 46 (56%), 43
(52%), and 41 (60%) severe cases, respectively. Additionally, hopelessness,
explosivity, being verbally violent, being physically violent, and suicidality (including
ideation, attempts, or completions) occurred in 18 (69%), 18 (67%), 17 (63%), 14
(52%), and 15 (66%) mild cases, respectively. Substance use disorders were also
common in participants with mild CTE, occurring in 18 (67%) mild cases. Symptoms of
posttraumatic stress disorder were uncommon in both groups, occurring in 3 (11%)
mild cases and 9 (11%) severe cases.

Cognitive symptoms were common in participants with both mild and severe CTE
pathology, with symptoms occurring in 23 (85%) mild cases and 80 (95%) severe
cases. Memory, executive function, and attention symptoms occurred in 19 (73%), 19
(73%), and 18 (69%) mild cases and 76 (92%), 67 (81%), and 67 (81 %) severe cases,
respectively. Additionally, language and visuospatial symptoms occurred in 54 (66%)
and 44 (54%) severe cases, respectively. A premortem diagnosis of AD and a
postmortem (but blinded to pathology) consensus diagnosis of dementia were
common in severe cases, occurring in 21 (25%) and 71 (85%), respectively. There were
no asymptomatic (ie, no mood/behavior or cognitive symptoms) CTE cases. Motor
symptoms were common in severe cases, occurring in 63 (75%). Gait instability and
slowness of movement occurred in 55 (66%) and 42 (50%) severe cases, respectively.
Symptom frequencies remained similar when only pure CTE cases (ie, those with no
neuropathological evidence of comorbid neurodegenerative disease) were considered

(eTable in the Supplement).

Among the 111 CTE cases with standardized informant reports on clinical symptoms,
A7 (42.3%; median age at death, 76 years [IQR, 63-81 years)) initially presented with
cognitive symptoms, 48 (43.2%; median age at death, 66 years [IQR, 54-73 years)})
initially presented with behavior or mood symptoms, and 16 (14.4%; median age at
death, 65.5 years [IQR, 39-78) initially presented with both cognitive symptoms and
behavior or mood symptoms. Forty (85%) of those initially presenting with only
cognitive symptoms were reported to have behavior or mood symptoms at the time of
death and 43 (90%) of those initially presenting with only behavior or mood symptoms
were reported to have cognitive symptoms at the time of death. Dementia was present
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 22 of 55 PagelD #:33

at the time of death in 36 (77%) of those initially presenting with cognitive symptoms,
33 (69%) of those initially presenting with behavior or mood symptoms, and 11 (69%)
of those initially presenting with both cognitive and behavior or mood symptoms.

The most common primary cause of death was neurodegenerative for all 3 groups
(cognitive, 26 [55%]; behavior or mood, 16 [33%]; both cognitive and behavior or
mood, 6 [38%]). Substance use disorders, suicidality, and family history of psychiatric
illness were common among those who initially presented with behavior or mood
symptoms, occurring in 32 (67%), 22 (47%), and 23 (49%) cases, respectively.

Discussion

In a convenience sample of 202 deceased former players of American football who
were part of a brain donation program, a high proportion were diagnosed
neuropathologically with CTE. The severity of CTE pathology was distributed across
the highest level of play, with all former high school players having mild pathology and
the majority of former college, semiprofessional, and professional players having
severe pathology. Behavior, mood, and cognitive symptoms were common among
those with mild and severe CTE pathology and signs of dementia were common
among those with severe CTE pathology.

Nearly all of the former NFL players in this study had CTE pathology, and this
pathology was frequently severe. These findings suggest that CTE may be related to
prior participation in football and that a high level of play may be related to substantial
disease burden. Several other football-related factors may influence CTE risk and
disease severity, including but not limited to age at first exposure to football, duration
of play, player position, cumulative hits, and linear and rotational acceleration of hits.
Recent work in living former football players has shown that age at first exposure may
be related to impaired cognitive performance” and altered corpus callosum white
matter’ and that cumulative hits may be related to impairment on self-report and
objective measures of cognition, mood, and behavior," although it is unclear if any of
these outcomes are related to CTE pathology. Furthermore, it is unclear if symptomatic
hits (concussions) are more important than asymptomatic hits resulting in
subconcussive injury. As with other neurodegenerative diseases, age may be related to
risk and pathological severity in CTE. It will be important for future studies to resolve
how different measures of exposure to football and age influence the outcome.

In cases with severe CTE pathology, accumulations of amyloid-B, a-synuclein, and
TDP-43 were common. These findings are consistent with previous studies that show
deposition of multiple neurodegenerative proteins after exposure to TBI” and with
work showing that neuritic amyloid-B plaques are associated with increased CTE
neuropathological stage.** Diagnoses of comorbid neurodegenerative diseases,
including AD, Lewy body disease, motor neuron disease, and frontotemporal lobar
degeneration, were also common in cases with severe CTE pathology. Overall, 19% of
participants with CTE had comorbid Lewy body disease, which aligns with a recent
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 23 of 55 PagelD #:33

observation by Crane et al®* regarding the increased prevalence of Lewy body
pathology after single TBI. Chronic traumatic encephalopathy was not assessed in the
analysis by Crane et al; to investigate the possibility of CTE after single TBI would
require more extensive sampling of the depths of the cortical sulci with ptau
immunostaining, as silver stains typically do not detect CTE pathology.

Behavioral, mood, and cognitive symptoms were common among participants with
either mild or severe CTE pathology. In participants with severe CTE pathology, there
was marked ptau pathology in brain regions that have been associated with symptoms
frequently reported: impulsivity, depressive symptoms, apathy, anxiety, and explosivity
(prefrontal cortex, amygdala, locus coeruleus); episodic memory symptoms
(hippocampus and entorhinal and perirhinal cortices); and attention and executive
function symptoms (prefrontal cortex). Participants with mild CTE pathology often had
these symptoms despite having relatively circumscribed cortical pathology and
absence of ptau pathology in the hippocampus, entorhinal cortex, or amygdala. This
may suggest that other pathologies not captured by the pathological data set, such as
neuroinflammation, axonal injury, or astrocytosis, or pathologies in neuroanatomical
regions not evaluated contribute to these clinical symptoms. Microglial
neuroinflammation appears to precede tau accumulation in CTE,” suggesting it may
play a role in early symptoms.

Informants reported that 43% of participants had behavior or mood symptoms as their
initial presentation. Many of these participants had a substance use disorder,
demonstrated suicidality, or had a family history of psychiatric illness. Behavior or
mood symptoms may be the initial presentation for a subset of individuals with CTE, or
alternatively, CTE ptau pathology may lower the threshold for psychiatric
manifestations in susceptible individuals. These clinical observations confirm and
expand on previous reports of 2 primary clinical presentations of CTE.°

There is substantial evidence that CTE is a progressive, neurodegenerative disease. In
this study, 107 participants (96%) had a progressive clinical course based on informant
report. In addition, pathological severity of CTE was correlated with age at death (Table
3). However, a postmortem study evaluates brain pathology at only 1 time point and is
by definition cross-sectional. In addition, the participants were not observed
longitudinally during life. Although associations with age in cross-sectional samples
can result from age-related progression within individuals, they can also arise from
birth cohort effects, differential survival, or age-related differences in how individuals
were selected into the study. Population-based prospective studies are needed to
address the issue of progression of CTE pathology and age at symptom onset.

The strengths of this study are that this is the largest CTE case series ever described to
our knowledge, more than doubling the size of the 2013 report,° and that all
participants were exposed to a relatively similar type of repetitive head trauma while
playing the same sport. In addition, the comprehensive neuropathological evaluation
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 24 of 55 PagelD #:33

and retrospective clinical data collection were independently performed while blinded
to the findings of the other investigators.

This study had several limitations. First, a major limitation is ascertainment bias
associated with participation in this brain donation program. Although the criteria for
participation were based on exposure to repetitive head trauma rather than on clinical
signs of brain trauma, public awareness of a possible link between repetitive head
trauma and CTE may have motivated players and their families with symptoms and
signs of brain injury to participate in this research. Therefore, caution must be used in
interpreting the high frequency of CTE in this sample, and estimates of prevalence
cannot be concluded or implied from this sample. Second, the VA-BU-CLF brain bank
is not representative of the overall population of former players of American football;
most players of American football have played only on youth or high school teams, but
the majority of the brain bank donors in this study played at the college or professional
level. Additionally, selection into brain banks is associated with dementia status,
depression status, marital status, age, sex, race, and education.” Third, this study
lacked a comparison group that is representative of all individuals exposed to
American football at the college or professional level, precluding estimation of the risk
of participation in football and neuropathological outcomes.

Conclusions

in a convenience sample of deceased football players who donated their brains for
research, a high proportion had neuropathological evidence of CTE, suggesting that
CTE may be related to prior participation in football.

Back to top

Article Information

Corresponding Author: Ann C. McKee, MD, Neuropathology Service, VA Boston
Healthcare System, CTE Center, Boston University Alzheimer’s Disease Center, Boston
University School of Medicine, 150 S Huntington Ave, Boston, MA 02118
(amckee@bu.edu).

Accepted for Publication: June 20, 2017.
Author Contributions: Drs Mez and McKee had full access to all of the data in the
study and take responsibility for the integrity of the data and the accuracy of the data

analysis. Drs Mez, Daneshvar, and Mr Kiernan are co-first authors.

Concept and design: Mez, Daneshvar, Abdolmohammadi, Murphy, Montenigro, Kowall,
Cantu, Stern, McKee.

Acquisition, analysis, or interpretation of data: Mez, Daneshvar, Kiernan,
Abdolmohammadi, Alvarez, Huber, Alosco, Solomon, Nowinski, McHale, Cormier,
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 25 of 55 PagelD #:33

Kubilus, Martin, Murphy, Baugh, Montenigro, Chaisson, Tripodis, Weuve, McClean,
Goldstein, Katz, Stern, Stein, McKee.

Drafting of the manuscript: Mez, Daneshvar, Abdolmohammadi, Alosco, Martin,
Murphy, Montenigro, McKee.

Critical revision of the manuscript for important intellectual content: Mez, Daneshvar,
Kiernan, Abdolmohammadi, Alvarez, Huber, Alosco, Solomon, Nowinski, McHale,
Cormier, Kubilus, Baugh, Chaisson, Tripodis, Kowall, Weuve, McClean, Cantu,
Goldstein, Katz, Stern, Stein, McKee.

Statistical analysis: Mez, Daneshvar, Aodolmohammadi, Huber, Montenigro, Tripodis,
Weuve.

Obtained funding: Mez, Nowinski, McKee.

Administrative, technical, or material support: Daneshvar, Kiernan, Abdolmohammadi,
Alvarez, Huber, Alosco, McHale, Cormier, Kubilus, Murphy, Baugh, Montenigro,
Chaisson, Kowall, McClean, Stein, McKee.

Supervision: Mez, Daneshvar, Aodolmohammadi, Solomon, Cantu, Stern, McKee.

Conflict of Interest Disclosures: All authors have completed and submitted the
ICMJE Form for Disclosure of Potential Conflicts of Interest. Dr Nowinski reported that
he receives travel reimbursements for various unpaid advisory roles from the NFL
Players’ Association, Major League Lacrosse, World Wrestling Entertainment (WWE),
National Collegiate Athletic Association (NCAA), and the Ivy League; receives royalties
from the publication of his book Head Games: The Global Concussion Crisis, published
by Head Games The Film; served as a consultant for MC10 Inc as recently as 2013;
serves as chief executive officer of the Concussion Legacy Foundation; and receives
speaking honoraria and travel reimbursements for educational lectures. Ms Baugh
reported that she receives research funding through the NCAA and the Harvard
Football Players Health Study, which is funded by the NFL Players’ Association. Dr
Cantu reported that he receives compensation from the NFL as senior advisor to its
Head, Neck and Spine Committee, from the National Operating Committee on
Standards for Athletic Equipment as chair of its Scientific Advisory Committee and
from the Concussion Legacy Foundation as cofounder and medical director for some
talks given and receives royalties from Houghton Mifflin Harcourt and compensation
from expert legal opinion. Dr Stern reported that he has received research funding from
the NFL, the NFL Players’ Association, and Avid Radiopharmaceuticals Inc; is a
member of the Mackey-White Committee of the NFL Players’ Association; is a paid
consultant to Amarantus BioScience Holdings Inc, Avanir Pharmaceuticals Inc, and
Biogen; and receives royalties for published neuropsychological tests from
Psychological Assessment Resources Inc and compensation from expert legal opinion.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 26 of 55 PagelD #:33

Dr McKee reported that she has received funding from the NFL and WWE and isa
member of the Mackey-White Committee of the NFL Players’ Association.

Funding/Support: This study received support from NINDS (grants U01 NSO86659,
RO1 NS078337, R56 NS078337, U01 NS093334, and F32 NS096803), the National
Institute on Aging (grants K23 AG046377, P30AG13846 and supplement 0572063345-
5, RO1 AG1649), the US Department of Defense (grant W81XWH-13-2-0064), the US
Department of Veterans Affairs (101 CX001038), the Veterans Affairs Biorepository (CSP
501), the Veterans Affairs Rehabilitation Research and Development Traumatic Brain
Injury Center of Excellence (grant B6796-C), the Department of Defense Peer Reviewed
Alzheimer’s Research Program (grant 13267017), the National Operating Committee on
Standards for Athletic Equipment, the Alzheimer’s Association (grants NIRG-15-362697
and NIRG-305779), the Concussion Legacy Foundation, the Andlinger Family
Foundation, the WWE, and the NFL.

Role of the Funder/Sponsor: The funders of the study had no role in the design and
conduct of the study; collection, management, analysis, and interpretation of the data;
preparation, review, or approval of the manuscript; or decision to submit for
publication.

Additional Contributions: We acknowledge the use of the resources and facilities at
VA Boston Healthcare System and the Edith Nourse Rogers Memorial Veterans
Hospital (Bedford, Massachusetts). We also acknowledge the help of all members of
the CTE Center at Boston University School of Medicine, Concussion Legacy
Foundation, and the individuals and families whose participation and contributions
made this work possible.

References

1.

Corsellis JA, Bruton CJ, Freeman-Browne D. The aftermath of boxing. Psychol Med.
1973;3(3):270-303.PubMedGoogle ScholarCrossref

2.

Hof PR, Knabe R, Bovier P, Bouras C. Neuropathological observations in a case of
autism presenting with self-injury behavior. Acta Neuropathol. 1991 ;82(4):321-
326.PubMedGoogle ScholarCrossref

3.

Geddes JF, Vowles GH, Nicoll JA, Révész T. Neuronal cytoskeletal changes are an
early consequence of repetitive head injury. Acta Neuropathol. 1999;98(2):171-
178.PubMedGoogle ScholarCrossref

4,

Omalu BI, DeKosky ST, Minster RL, Kamboh MI, Hamilton RL, Wecht CH. Chronic
traumatic encephalopathy in a National Football League player. Neurosurgery.
2005;57(1):128-134.PubMedGoogle ScholarCrossref

5.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 27 of 55 PagelD #:33

Omalu BI, DeKosky ST, Hamilton RL, et al. Chronic traumatic encephalopathy in a
National Football League player: part Il. Neurosurgery. 2006;59(5):1086-
1092.PubMedGoogle ScholarCrossref

6.

McKee AC, Stern RA, Nowinski CJ, et al. The spectrum of disease in chronic
traumatic encephalopathy. Brain. 2013;136(Pt 1):43-64.PubMedGoogle
ScholarCrossref

7.

Bieniek KF, Ross OA, Cormier KA, et al. Chronic traumatic encephalopathy
pathology in a neurodegenerative disorders brain bank. Acta Neuropathol.
2015;130(6):877-889.PubMedGoogle ScholarCrossref

8.

McKee AC, Cairns NJ, Dickson DW, et al; TBI/CTE group. The first NINDS/NIBIB
consensus meeting to define neuropathological criteria for the diagnosis of chronic
traumatic encephalopathy. Acta Neuropathol. 2016;131(1):75-86.PubMedGoogle
ScholarCrossref

9.

Stern RA, Daneshvar DH, Baugh CM, etal. Clinical presentation of chronic
traumatic encephalopathy. Neurology. 2013;81(13):1122-1129.PubMedGoogle
ScholarCrossref

10.

Mez J, Solomon TM, Daneshvar DH, et al. Assessing clinicopathological correlation
in chronic traumatic encephalopathy: rationale and methods for the UNITE

study. Alzheimers Res Ther. 2015;7(1):62.PubMedGoogle ScholarCrossref

11.

Corrigan JD, Bogner J. Initial reliability and validity of the Ohio State University TBI
identification method. J Head Trauma Rehabil. 2007;22(6):318-329.PubMedGoogle
ScholarCrossref

12.

Seichepine DR, Stamm JM, Daneshvar DH, et al. Profile of self-reported problems
with executive functioning in college and professional football players. J Neurotrauma.
2013;30(14):1299-1304.PubMedGoogle ScholarCrossref

13.

Robbins CA, Daneshvar DH, Picano JD, et al. Self-reported concussion history:
impact of providing a definition of concussion. Open Access J Sports Med. 2014;5:99-
103.PubMedGoogle ScholarCrossref

14.

Vonsattel JPG, Aizawa H, Ge P, et al. An improved approach to prepare human
brains for research. J Neuropathol Exp Neurol. 1995;54(1):42-56.PubMedGoogle
ScholarCrossref
15. .
Vonsattel JPG, Del Amaya MP, Keller CE. Twenty-first century brain banking:
processing brains for research: the Columbia University methods. Acta Neuropathol.
2008;115(5):509-532.PubMedGoogle ScholarCrossref

16.

‘
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 28 of 55 PagelD #:33

McKee AC, Cantu RC, Nowinski CJ, et al. Chronic traumatic encephalopathy in
athletes: progressive tauopathy after repetitive head injury. J Neuropathol Exp Neurol.
2009;68(7):709-735.PubMedGoogle ScholarCrossref

17.

McKee AC, Gavett BE, Stern RA, et al. TDP-43 proteinopathy and motor neuron
disease in chronic traumatic encephalopathy. J Neuropathol Exp Neurol.
2010;69(9):918-929.PubMedGoogle ScholarCrossref

18.

Newell KL, Hyman BT, Growdon JH, Hedley-Whyte ET. Application of the National
Institute on Aging (NIA)-Reagan Institute criteria for the neuropathological diagnosis of
Alzheimer disease. J Neuropathol Exp Neurol. 1999;58(11):1147-1 155.PubMedGoogle
ScholarCrossref

19.

Montine TJ, Phelps CH, Beach TG, et al; National Institute on Aging; Alzheimer’s
Association. National Institute on Aging-Alzheimer’s Association guidelines for the
neuropathologic assessment of Alzheimer’s disease: a practical approach. Acta
Neuropathol. 2012;123(1):1-11.PubMedGoogle ScholarCrossref

20.

McKeith IG. Consensus guidelines for the clinical and pathologic diagnosis of
dementia with Lewy bodies (DLB): report of the Consortium on DLB International
Workshop. J Alzheimers Dis. 2006;9(3)(suppl):41 7-423.PubMedGoogle
ScholarCrossref

21.

Cairns NJ, Bigio EH, Mackenzie IR, et al; Consortium for Frontotemporal Lobar
Degeneration. Neuropathologic diagnostic and nosologic criteria for frontotemporal
lobar degeneration: consensus of the Consortium for Frontotemporal Lobar
Degeneration. Acta Neuropathol. 2007;1 14(1):5-22.PubMedGoogle ScholarCrossref
22.

Litvan I, Hauw JJ, Bartko JJ, et al. Validity and reliability of the preliminary NINDS
neuropathologic criteria for progressive supranuclear palsy and related disorders. J
Neuropathol Exp Neurol. 1996;55(1):97-105.PubMedGoogle ScholarCrossref

23.

Dickson DW. Neuropathology of non-Alzheimer degenerative disorders. Int J Clin Exp
Pathol. 2009;3(1):1-23.PubMedGoogle Scholar

24.

Bigio EH. Update on recent molecular and genetic advances in frontotemporal lobar
degeneration. J Neuropatho! Exp Neurol. 2008;67(7):635-648.PubMedGoogle
ScholarCrossref

25.

Mackenzie IR, Neumann M, Bigio EH, et al. Nomenclature and nosology for
neuropathologic subtypes of frontotemporal lobar degeneration: an update. Acta
Neuropathol. 2010;119(1):1-4.PubMedGoogle ScholarCrossref

26.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 29 of 55 PagelD #:33

Brownell B, Oppenheimer DR, Hughes JT. The central nervous system in motor
neurone disease. J Neuro! Neurosurg Psychiatry. 1970;33(8):338-357.PubMedGoogle
ScholarCrossref

27.

Love S, Louis D, Ellison DW. Greenfield’s Neuropathology, 2-Volume Set. 8th ed.
Boca Raton, FL: CRC Press; 2008.

28.

Su JH, Cummings BJ, Cotman CW. Early phosphorylation of tau in Alzheimer’s
disease occurs at Ser-202 and is preferentially located within neurites. Neuroreport.
1994;5(17):2358-2362.PubMedGoogle ScholarCrossref

29.

Stamm JM, Bourlas AP, Baugh CM, etal. Age of first exposure to football and later-
life cognitive impairment in former NFL players. Neurology. 2015;84(11):1114-
1120.PubMedGoogle ScholarCrossref

30.

Stamm JM, Koerte IK, MuehImann M, et al. Age at first exposure to football is
associated with altered corpus callosum white matter microstructure in former
professional football players. J Neurotrauma. 2015;32(22):1768-1776.PubMedGoogle
ScholarCrossref

31.

Montenigro PH, Alosco ML, Martin BM, et al. Cumulative head impact exposure
predicts later-life depression, apathy, executive dysfunction, and cognitive impairment
in former high school and college football players. J Neurotrauma. 2017;34(2):328-
340.PubMedGoogle ScholarCrossref

32.

Uryu K, Chen X-H, Martinez D, et al. Multiple proteins implicated in
neurodegenerative diseases accumulate in axons after brain trauma in humans. Exp
Neurol. 2007;208(2):185-192.PubMedGoogle ScholarCrossref

33.

Stein TD, Montenigro PH, Alvarez VE, et al. Beta-amyloid deposition in chronic
traumatic encephalopathy. Acta Neuropathol. 2015;130(1):21-34.PubMedGoogle
ScholarCrossref

34.

Crane PK, Gibbons LE, Dams-O’Connor K, et al. Association of traumatic brain
injury with late-life neurodegenerative conditions and neuropathologic findings. JAMA
Neurol. 2016;73(9):1062-1069.

ArticlePubMedGoogle ScholarCrossref

35.

Cherry JD, Tripodis Y, Alvarez VE, et al. Microglial neuroinflammation contributes to
tau accumulation in chronic traumatic encephalopathy. Acta Neuropathol Commun.
2016;4(1):112.PubMedGoogle ScholarCrossref

36.

Haneuse S, Schildcrout J, Crane P, Sonnen J, Breitner J, Larson E. Adjustment for
selection bias in observational studies with application to the analysis of autopsy
data. Neuroepidemiology. 2009;32(3):229-239.
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 30 of 55 PagelD #:33

CUMULATIVE EXHIBIT B
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 31 of 55 PagelD #:33.

 

NEL soncussion [ate sere |

SETTLEMENT

In re: National Footbal! League Players' Concuss!
Injury Litigation No. 2:12-md-02323 (E.D. Pa.)

| Enter a word or phrase

MAF Physician Locator ReportFraud KeyDates —_ Register

 

Home Forms. Documents FAQs Reports &Statistics Contact & Help Login

MAF Physician Locator Too!

in this field, enter the street, city, state and zip code address of the Retired Player's primary
residence to find the five closest Qualified MAF Physicians.

Search

 

Click here to see the entire fist of all Qualified MAF Physicians

A Qualified MAF Physician is a board-certified neurologist, board-certified
neurosurgeon, or other board-certified neuro-specialist physician, who is part of an
approved list of physicians authorized to make a Qualifying Diagnosis.

Contact an approved Qualified MAF Physician to schedule your appointment. You will be
responsible for the costs of your exam. Where we have the information, we list the
insurance plans accepted by each physician, but be sure to confirm whether your
specific plan is accepted with the doctor's office before your appointment. The office of
the Qualified MAF Physician who examines you must be located within 150 miles from Network, (Alte
your primary residence. Please note that this requirement applies only to appointments co
made after April 11, 2019. If you made your appointment before that date, you do not
need to reschedule with a different Qualified MAF Physician. Use the mileage shown in .
the results from your search to pick a physician within 150 miles. Do not use the actual ‘ : .
driving mileage to determine whether a Qualified MAF Physician meets this ; QUALIFIED.’
requirement. if there are no Qualified MAF Physicians in your search results within 150 : MAF:
miles, then contact us for help. *., PHYSIGIAN NETWORK’
Integrity, Commrémant arid Cimpassion

wae

If the Retired Player wants to use a Qualified MAF Physician more than 150 miles away, , “
we can make exceptions to that 150-Mile Rule but must do so before the appointment. wT
This is a flexible rule with broad exceptions. We may grant exceptions to this 150-Mile

 

enough to him, or the wait for one Is too tong, or the Retired Player already has a

 

Rule if the Retired Player asks us, where there is no Qualified MAF Physician close @

doctor-patient relationship with a doctor, or other circumstances seem reasonable,
such as, for example where the Retired Player has a secondary residence.

There are three ways to request approval to see a Qualified MAF Physician more than
150 miles from the Retired Player's primary residence: (1) click here to fill out and
submit a request online; (2) click here to open a PDF of the request form you can print;
or (3) email us at ClaimsA i @NFLC: ionSettlement.com and tell us
the information requested in the form. We will let you know as quickly as possible
whether your request has been approved.

If you have any questions about any of this or have any problems getting an

appoi t, email us at ClaimsAdmini @NFLCor tlement.com or

PP

call us at 1-855-887-3485.

MAF Physician Locator Search Results

ZEEE Poneeey 1193
f Lucas Koberda, MD, PhD,
Neurology, PL 7

 
     
    

; See ra
46

ho
° Map

Nkoorr

  
  
 

silts CoS eur
Charlotte CARO!
oo 19

4838 Kerry Forest Parkway
Tallahassee, FL 32309
850-877-2802

“SOUTH
CAROLINA Mat

 

, rgham
Approx. 1 miles on: 7
Get directions ed
BAMA OF
. dontgamery: GEORGIA
Accepted Insurance Plans; ey cotuchibus

Contact the provider for accepted
health plans ‘

Tall heussee eons e"

     
   

Fads
Beach

PO ee
University of Florida |
DYrlaUreea culty

 
     

4149 Newell Drive
Gainesville, FL 32610
352-273-8500

Approx. 127 miles
Get directions

Accepted Insurance Plans:
Contact the provider for accepted

Some of these Qualifled MAF Physicians are identified as “*Pending.” This means the
physician has been approved as a Qualified MAF Physician, but there are still some steps
required to complete the paperwork. You can contact these physicians to schedule the
appointment as we expect these final steps to be completed very soon.

 

      
  

 

Check this page
frequently for new
physicians.

 

Make sure the pop-up blockers
are turned off on your Internet
browser. Some of the
documents are large and could
take a few moments to open. If
they stil will not open after
those steps, email us or call 1-
855-887-3485.

 
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 32 of 55 PagelD #:33

Dr. Koberda M.D. Ph.D. | Our Services

4838 Kerry Forest Pkwy
Tallahassee, FL. 32309

(Aad)

Dr. Koberda M.D. Ph.D.

Neurology and Brain Enhancement

ABOUT US

OUR SERVICES

Offering a wide range of
neurological services:

Neurological Consultation and Treatment
Brain Mapping (QEEG)
Quantitative EEG Analysis
LORETA Z-Score Neurofeedback
Low Energy Electromagnetic Stimulation
(EMS)
e Neuro Cognitive Testing
e independent Medical Examination (IME)

OUR SERVICES

  

10/15/19, 4:42 PM

@) (850) 877-2802
FAX: (850) 222-1383

TESTIMONIALS CONTACT

 

 

 

 

ocr ee OS, eamnee tt Bien AM he. ok at
CORETAKEY Het, Arye, A wtarut b pocteroe 4 magwron, Later

We are a unique outpatient clinic in Tallahassee that offers both diagnosis

e Neurological/Neuropsychiatric
consultations via Skype are available for .
$250 .

e Home calls available for Neurofeedback
therapy--we bring the service to you!

e Peak Performance Training for athletes
and professionals who want to improve
cognitive function, reaction time, anxiety,
and more.

Both adults and children are welcome! Those
with disequilibrium without obvious explanation
and the elderly with frequent falls or imbalance

and treatment of patients with a variety of disorders such as:

Cognitive dysfunction including memory problems

Behavioral dysfunction including anxiety, depression, ADD/ADHD and Autistic
spectrum disorders.

Rehabilitation of prior cerebrovascular disease

Headaches/Migraines

Back/spinal pain

Whiplash and head injuries including prior Traumatic Brain Injury (TBI).
Vertigo and motion sickness

Parkinson's disease

Neuropathy

Muscle weakness

Alzheimer’s disease

Epilepsy

Attention deficit disorder (ADD, ADHD) and neurological disorders

Chronic pain including neuropathy with non-medication mediated therapy

will also benefit from evaluation in this clinic. Traumatic brain injury (TBI

Prior stroke

Many of our patients come from remote locations (Los Angeles, CA, Santa Barbara, CA,
Montana, Georgia) in order to receive therapy in our center. Many of them were previously
treated in well known medical centers including UCLA, Mayo Clinic, Emory University, NYU
with no success but improved after neurofeedback therapy in our program (see testimonials
and publications).Dr. Koberda is one of only a few neurologists in our country who specializes
in Neuromodulation/LORETA-Neurofeedback and QEEG/Brain Mapping.

AREAS OF EXPERTISE:

Alzheimer’s disease (AD) is a neurodegenerative illness affecting (with other dementias)
approximately 500,000 Floridian's causing progressive forgetfulness and other cognitive
dysfunctions. It is suspected that it is caused by the accumulation in a brain of abnormal
protein called amyloid. It is estimated that the deposition of the amyloid in a brain starts 5-10
years before the first symptoms of memory problems are noticed by the patient or his/her
family. Recently, the amyloid detection nuclear imaging has been approved by the FDA for
use in clinical settings.

Traumatic Brain Injury (TBI) which may cause memary and cognitive problems is one of the
conditions which responds well te LORETA Neurofeedback. This type of neurofeedback is also
used by the US Army as a therapy for soldiers after TBI injury in combat.

Dizziness is a common, frequently chronic, and often untreated symptom, associated with
extensive handicap and psychological morbidity.

Balance and vestibular disorders are poorly understood by many primary providers and often
mismanaged. Many patients with dizziness are needlessly subjected to unnecessary tests
and medications. This process results in costly and frustrating care for the patient. Patients
with vertigo or imbalance could be diagnosed and treated effectively at one location in the
most cost-efficient manner.

https://www.koberdaneurology.com/our-services

VIP service: Dr. Koberda and his team are
available to deliver neuro-therapy services in
your home regardless of your location. Due to
advancement in technology and portability of
electronic equipment we are able to set up a
personalized therapy in your home settings. This
offer would be suitable for those who need a
complete privacy or are unable to travel to our
center. Please call our office for details if
interested in this option (850)-877-2802

 

Page 1 of 2

 
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 33 of 55 PagelD #:33

Dr. Koberda M.D. Ph.D. | Neurology | Tallahassee, FL 10/15/19, 4:41 PM

A\ 4838 Kerry Forest Pk =
ES) Talianacsee, FL. 32309 ® (850) 877-2802
FAX: (850) 222-1383

 

Dr. Koberda M.D. Ph.D.

Neurology and Brain Enhancement

HOME ABOUT US OUR SERVICES = TESTIMONIALS CONTACT

 

TALLAHASSEE NEUROBALANCE CENTER
Opening Hours:

Monday 8:00am - 5:00pm
Tuesday 8:00am - 5:00pm
Wednesday 8:00am —- 5:00pm
Thursday 8:00am — 5:00pm

= Friday 8:00am ~ 12:00pm
Saturday 9:00am - 12:00pm
Sunday CLOSED

 

Make an Appointment

 

 

 

Our Mission: Our Services: New Patient?

¢ Provide patient care that is helpful e Neurological Consultation
to all, including those patients who
do not respond to muitiple
medications.

¢ Improve brain function in patients . . Download
with traumatic brain injury (TBI), * Neuro Cognitive Testing
memory problems, epilepsy, our
anxiety, depression, attention e Neurofeedback registration

e Electroencephalography (EEG)

 

deficit disorder (ADD/ADHD), and
autism spectrum disorder. forms
e Offer care that is prompt and cost
effective.
¢ Perform research in the area of © ®
cognition/brain function
improvement.

e Peak Performance training for
academic and professional
athletes--anxiety reduction,
enhance focus and coordination

 

Where To Find Us >

Tallahassee Local?

 

Call to hear about our Neurofeedback package
deal (850) 877-2802

 

Dr. J Lucas Koberda M.D. Ph.D, For Life-Threatening

4838 Kerry Forest Pkwy f (&) Emergencies Call 911
Tallahassee, FL. 32309

Make an Appointment

 

https://www.koberdaneurology.com/ Page 1 of 2
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 34 of 55 PagelD #:33

Dr. Koberda M.D. Ph.D. | Testimonials 10/15/19, 4:42 PM

(Wid) GB) 1838 Key Frat Pon @ (850) 877-2802
FAX: (850) 222-1383

a

Dr. Koberda M.D. Ph.D.

Neurology and Brain Enhancement

HOME ABOUT US OUR SERVICES TESTIMONIALS CONTACT

We love to hear from our patients! Click

Testimonials the button below to write about your

experience at our clinic.

‘Disclaimer: statements made by any person(s)
within this page are not intended to substitute
medical evaluation and are not to be seen as aa
guarantee of outcomes.

Submit Testimonial

Renee 10/02/2018 4

Dr. Koberda is wonderfully kind and patient. He is welcoming. | am an African-
American woman who is recovering from a concussion after a terrible accident.
Dr. Koberda made me feel welcomed on every single visit. Since my concussion, |
had constant headaches, speech trouble, memory problems, problems focusing,
and light sensitivity, A previous doctor had only prescribed me medicine, however,
Dr, Koberda offered me much more! | gained a chance to understand more about
what my brain was undergoing and ways that | could care for myself. | underwent
neural therapy options in his office, and my stomach was happy that medicines
were not upon it! | feel so much better now! Recovery is possible and it can be
facilitated with Dr, Koberda's specialized expertise, | would encourage anyone of
any background to visit his office for his neural care.

MSW 03/19/2016 &

I was diagnosed with Lyme last February. Classic symptoms of Lyme include

____)_ insomnia and fractionated sleep, which inhibits deep healing. | have recently
completed 10 sessions of neurofeedback training for sleep problems, and have to
say | am extremely happy with the results, Before | began the training, | had not
been dreaming for months. By the 10th session, { was having vivid dreams again,
and remembering them. | bought a Jawbone Up before the training in order to
measure the amount of time each night | was in REM, light, and deep sleep. Dr.
Koberda mentioned that we all need at least 3 hours a night of deep plus REM
sleep in order to feel rested. By the end of the training, | was sleeping through the
night and my combined REM plus deep sleep time rose from around 2.5 hours per
night to 4.5 to 5 hours a night. | feel rested in the mornings now, have no trouble
staying asleep at night, have more stable moods, and basically feel mentally and
physically great. | can also concentrate better and for longer periods of time at
work, This is a wonderful program for anyone with sleep problems, anxiety, and
depression, Dr. Koberda is a world-class physician, and Tallahassee is extremely
fortunate to have someone of his caliber practicing his specialty here. Thank you,
Dr. Koberda!

 

George 05/26/2015 @

! was having issues relating to retirement and boredom. | had been seeing a stress

counselor, who recommended Dr, Koberda. Being a lawyer, | was somewhat
skeptical that these neurofeedback sessions would help. They did, and after
completion of these sessions, | felt better about myself and my life in general. The
positiveness that | have always prided myself on, fully returned, | no longer need
the medication that was prescribed by others for me. | understand that this type
of treatment is cutting edge; I certainly hope more more of this type of treatments
are made available and covered by insurance. | am so thankful that | was able to
overcome the circumstances that led me to Dr. Koberda. Thank you, Dr. Koberda,
and thanks to his staff.

Tamela 05/25/2015 4

Twas in the midst of deen denression. seriously considering FCT (shock theranv)

https://www.koberdaneurology.com/testimonials Page 1 of 2
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 35 of 55 PagelD #:33

LUCAS KOBERDA, MD, PHD, CONSULTANT | Pure Recovery California 10/15/19, 4:44 PM

PURE RECOVERY
CALIFORNIA

 

 

Addiction Treatment DualDiagnosis About OurPrograms Media+News

LUCAS KOBERDA, MD,
PHD, CONSULTANT

Dr. J. Lucas Koberda is a board-certified neurologist and an

Contact

 

internationally trained physician who completed his residency in
Neurology at the Oregon Health Sciences University in Portland,
Oregon.

Prior to his neurological training, he received his Ph.D. based on
his research in the area of tumor immunology. Dr. Koberda is
currently affiliated with The Florida State University College of
Medicine.

His main interest is in neuro-psychiatry and cognitive
enhancement. He uses the newest technology of QEEG and
Neurofeedback to successfully diagnose and treat many medical
conditions including seizures, headaches, fibromyalgia chronic
pain, anxiety, depression, and prior stroke.

Dr. Koberda has also effectively introduced neurofeedback
protocols for cognitive enhancement for professionals to improve
their memory, concentration, verbal function and information

processing speed.

He was appointed in August 2010 by Governor Charlie Christ as a

member of the Alzheimer’s Disease Advisory Committee for a 4

https://www.purerecoveryca.com/our-staff/lucas-koberda/ Page 1 of 3
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 36 of 55 PagelD #:33

LUCAS KOBERDA, MD, PHD, CONSULTANT | Pure Recovery California

NAVIGATION

> Home
> About
> Our Center
> Detox

LEGIT SCRIPT
CERTIFIED

10/15/19, 4:44 PM

year term (The Committee serves as an advising body to the

Florida State Government).

Dr. Koberda has published multiple publications in different

scientific journals and serves as an international neuroscience

speaker and consultant. Dr. Koberda has been appointed to the

Editorial Board of the “Journal of Neurology and Stroke,”

“International Journal of Emergency Mental Health and Human

Resilience,” “Journal of Neurology and Neurobiology,” and “Journal

of Psychology and Clinical Psychiatry.”

He also served as a reviewer of “Clinical EEG and Neuroscience”

and the above journals.

Read more about Pure Recovery Staff and Consultants or learn

about our Executive Treatment Program in California.

TREATMENT
PROGRAM

Our Services
Detox

MEDIA + NEWS
Press

Articles + Research
BLOG
TESTIMONIALS
Clients

Experts

LEGAL

https://www.purerecoveryca.com/our-staff/lucas-koberda/

LOCATION

Pure Recovery
California
Corporate Office
4310 Tradewinds
Drive, Suite 300
Channel Islands, CA
93035

Phone: (805) 815-3399

CONTACT US

To Speak With A
Specialist

  

[] (800) 714-0340

2

info@purerecoveryca.com

JOINT
COMMISSION

Page 2 of 3
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 37 of 55 PagelD #:33

Dr. Koberda M.D. Ph.D. | Publications

Aan a

a

Dr. Koberda M.D. Ph.D.

Neurology and Brain Enhancement

HOME

Publications

4838 Kerry Forest Pkwy
Tallahassee, FL, 32309

 

Neurofeedback Training for Epilepsy--Lu...

 

 

 

Dr. Koberda has been published
in over 20 medical journals.

« Neurofeedback and Alzheimer's
Neurofeedback and Cognitive Enhancement
Neurofeedback in General Neurology
Neurofeedback and Dementia
Neurofeedback and Stroke
Neurofeedback and ADD/ADHD
Neurofeedback and Epilepsy
Neurofeedback and Epilepsy 2
Neurofeedback and Epilepsy Poster
Neurofeedback and Mental Disorders
Neurofeedback and TBI
Neurofeedback and Pain Management
Neurofeedback and Headaches
Neurofeedback for Depression/Anxiety
Masgutova Neurosensorimotor Reflex
Integration (MNRI) Neuromodulation
Technique
e Neuromodulation is an Emerging Modality
e SmartDrugSmarts Neurofeedback Podcast

 

 

 

 

 

 

 

Book Contributions

Dr. Koberda has written chapters for many
books about neurology and
neurofeedback.

10/15/19, 4:41 PM

(® (850) 877-2802
FAX: (850) 222-1383

ABOUT US OUR SERVICES = TESTIMONIALS CONTACT

Recommended Articles
e Neurofeedback Induces Changes in White + Gray Matter
« Results of 12-week Brain Fitness Program
« Neurofeedback and PTSD Plastic Modulation
e Neurofeedback in ADHD vs Medication
« Neurofeedback as Treatment for ADD/ADHD

e QEEG can discern reason for cognitive disorder

 

 

Braintraining for Anxiety & ADHD

 

 

More Videos

e Basketball Player Chris Kaman Uses
Neurofeedback

¢ BBC: Treating Depression with
Electromagnetic Therapy

e Neurobalancing with Dr. Koberda on
Recovery Now

« Neurofeedback Therapy for Ft.

 

THE MIGRAINE REVOLUTION: We can
End the Tyranny!: Scientific Guide to
Effective Treatment and Permanent
Headache Relief (What the Current Regime
Does Not Want Your Brain to Know)

by Martin Brink

Sieiie ails ide gel alee
NO] WANT YOUR BRAIN TO KNO!

Find it on Amazon HERE
More Information HERE

 

Cliniead Mauratharanu: Annliesatian af

https://www.koberdaneurology.com/publications

Campbell Soldiers with TBI

 

Page 1 of 3
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 38 of 55 PagelD #:33
Dr. Koberda M.D. Ph.D. | Publications 10/15/19, 4:41 PM

CLL INTULULIIGI apy. AY PULGUUIE vi

Techniques for Treatment. 1st Edition.

Edited by David S. Cantor and James R.
Evans

"Defining Developing Evidence Based
Methods (EBM) databases proving
treatment efficiency” - Dr. J. Lucas
Koberda

Find it on Amazon HERE

 

Advances in Neuroimaging Research
EUCnteely Edited by Victoria Ashler-Hansley

Gait “LORETA imaging and LORETA
Research neurotherapy in neuropsychiatry” - Dr. J.
Lucas Koberda

Z-Score Neurofeedback: Clinical
Applications.

Edited by Robert W. Thactcher and Joel F.
Lubar

Chapter 5-"Z-score LORETA eurofeedback as a
Potential Therapy in Depression/Anxiety and
Cognitive Dysfunction”.

PKU:
UU eee Chronic Pain and Headaches”.

Chapter 10-"Therapy of Seizures and Epilepsy with
Z-score LORETA Neurofeedback” - Dr, J, Lucas

Rr es : Koberda
pees i

Chapter 6-"LORETA Z-score Neurofeedback in

Asperger Syndrome: Risk Factors,
Cognitive Behavioral Characteristics, and
Management Strategies.

Edited by Michael F. Shaughnessy

"QEEG/LORETA Electrical Imaging and Z-
score Neurofeedback: New Approach to
Diagnosis and Therapy of Autistic
Spectrum Disorders (ASD)" - Dr. J. Lucas
Koberda

Handbook of Clinical QEEG and
Neurotherapy

Edited by Thomas F. Collura and Jon A.

 

https://www.koberdaneurology.com/publications Page 2 of 3
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 39 of 55 PagelD #:33

Dr. Koberda M.D. Ph.D. | Publications 10/15/19, 4:41 PM

Frederick

"LORETA Z-score Neurofeedback in the
Ce Neuropsychiatric Practice” - Dr. J. Lucas
te Ae Late ie
oe ir Z Koberda

 

 

Dr. J Lucas Koberda M.D. Ph.D. For Life-Threatening Make an Appointment

4838 Kerry Forest Pkwy f () Emergencies Call 911
Tallahassee, FL. 32309

 

© 2018 Dr. J Lucas Koberda M.D, Ph.D. Neurology

https://www.koberdaneurology.com/publications Page 3 of 3
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 40 of 55 PagelD #:33

_ CONCUS SSION S ETTLEMENT

No. 2 l2und. 02323 (e. D. Pa)

 

ON RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION Ny es |

NETWORK PROVIDER APPLICATION

Please complete and return this application with the following supporting documents:

A copy of your state license to operate;
Proof of Medicare and/or Medicaid certification;

Certificate(s) of Insurance proving current general liability and professional liability/
medical malpractice insurance coverage and amounts of coverage,

A copy of your organization’s W-9 form (August 2013 or later); and

If you or any of the facilities or practice sites in your system participate in one or more
state-sponsored or state-affiliated patient compensation funds, please include (a) the
name of the fund(s), (b) a list of your service or practice sites participating in each such
fund, (c) your certificate(s) of coverage, and (d) the declaration page(s) for your
underlying primary coverage(s), general and professional liability.

 

Garretson Resolution Group Page 1 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 41 of 55 PagelD #:33

This application does not constitute a contract.

Please furnish the information below. Indicate “N/A” if an item is not applicable.

ORGANIZATION INFORMATION

I. GENERAL INFORMATION

Please provide the following general information about the your organization:

J. Lucas Koberda, MD, PhD, Neurology, PL

 

Organization Name

 

 

 

 

 

 

 

ME88946 01/01/2018

State License Number Expiration Date
fifel-[i[s[s[i][2][0[ 2] 1972548279

Tax ID NPI

4838 Kerry Forest Parkway

Street Address

Tallahassee FL 32309
City State ZIP

J. Lucas Koberda Doctor/Owner

Primary Contact Name Title

(850) 877-2802 jikoberda@yahoo.com
Primary Contact Phone Primary Contact E-mail

Parent company or organization (if applicable): N/A

lf, LIABILITY COVERAGE

 

A. Does your organization maintain the following types of insurance coverage? Yes No N/A
1. Commercial general liability for bodily injury/property damage and contractual liability 1 O O
Ifso, in what amounts? $1,000,000 (occurrence) $2,000,000 (aggregate)
2. Professional liability and/or medical malpractice insurance WI Oo oO
Ifso, in what amounts? $250,000 (occurrence) $750,000 (aggregate)
B. Has your organization experienced any of the following: Yes No N/A
1. Malpractice liability insurance cancellation in the past five (5) years? | V1 C
2. General liability insurance cancellation in the past five (5) years? O 1 O
3. Revocations or suspensions as a Medicare or Medicaid Provider? O 1 Cj
4, State licensing investigations or actions? O 1 CO
Garretson Resolution Group Page 2 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 42 of 55 PagelD #:33

If you answered “Yes” to any question(s) in Section B on the preceding page, please provide an explanation
below, as well as any additional relevant information about your organization:

 

Ill. DELIVERY SITES

Please provide the following information for each site your organization proposes to provide services in
connection with the NEL Concussion Settlement. Please include a separate entry for each proposed delivery
site:

J. Lucas Koberda, MD., PhD., Neurology, PL.- AKA Tallahassee NeuroBalance Center

Name of Facility

4838 Kerry Forest Parkway

 

 

 

 

 

 

Street Address

Tallahassee FL 32309

City State ZIP

(850) 877-2802 (850) 877-2802 (850) 222-1383
Primary Telephone Number Scheduling Telephone Number Fax Number
ME88946 1972548279

State License Number NPI Number

Please see Application Instructions on page 1 for documentation requirements.

 

Garretson Resolution Group Page 3 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 43 of 55 PagelD #:33

IV. PRACTITIONERS

Please provide the following information for each practitioner that your organization proposes to provide
services covered under the NFL Concussion Settlement. Please include a separate entry for each proposed
practitioner.

Qualified BAP Providers must be one of the following:

e A clinical neuropsychologist certified by the ABPP or ABCN in the specialty of Clinical
Neuropsychology; or
e A board-certified neurologist.

Qualified MAF Physicians must be one of the following:

e A board-certified neurologist;
e A board-certified neurosurgeon; or
e A board-certified neuro-specialist physician.

All practitioners seeking to serve as a Qualified BAP Provider or Qualified MAF Physician must meet the
following requirements:

e Possess a current, active, unrestricted state license;

e Hospital staff privileges not revoked or restricted within the past five (5) years;

e Is covered by proper insurance under state law;

¢ Not excluded from participation in any federal or state health care program; and

* Medical license not subjected to any disciplinary action or any restrictions within the past five (5)

 

 

 

 

years.

Koberda Jaroslaw L
Last Name First Name MI
MD, PhD ME88946

Professional Designation (e.g., M.D., Ph.D.) State License Number

Gdansk Medical University (Medical School)-Poland

Education

Oregon Health Sciences University, Portland OR-Neurology Residency Training, USA

Training

Extensive experience including clinical work and publications

Experience with Sports-Related Concussions or Traumatic Brain Injury

 

 

 

 

 

1927548279 Neurology
NPI Specialty
Yes-The American Board of Psychiatry and Neurology
Board Certification

19 40 English, Polish
No. of Years in Practice as Hours per Month Available Languages Spoken
a Healthcare Provider To See Settlement Participants

4838 Kerry Forest Parkway Tallahassee, FL 32309

Location(s) Where the Practitioner Provides Services

 

Average wait time for new patient evaluations (number of days
from request for appointment until the patient can be seen by the practitioner): 1 week

Is the practitioner an employee of your organization? Yes ZI No

Please see Application Instructions on page 1 for documentation requirements.
Garretson Resolution Group Page 4 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 44 of 55 PagelD #:33

If you answered “No” to the preceding question, please describe the relationship between the practitioner and
the organization and name the practitioner’s employer:
Self employed-J. Lucas Koberda, MD., PhD., Neurology, PL

 

LIABILITY COVERAGE
A. Does the practitioner carry these types of insurance coverage? Yes No N/A
Professional liability and/or medical malpractice insurance M oO Oo
If No, is the practitioner covered by your organization’s liability and/or malpractice oO oO Oo
insurance?
If Yes, please indicate the following:
Type of insurance: Amounts: $250,000 (occurrence) $750,000 (aggregate)
Type of insurance: Amounts: $ (occurrence) $ (aggregate)
Type of insurance: Amounts: $ (occurrence) $ (aggregate)
B. Has the practitioner experienced any of the following: Yes No N/A
1. Malpractice liability insurance cancellation? OW C
2. General liability insurance cancellation? Cr) w Cl
3, Cancellation of any other insurance policies related to the practice of medicine? Oo MW Oo
4, Revocations or restrictions of hospital staff privileges? oOo W oO
5. Revocations or suspensions as a Medicare or Medicaid Provider? Oo MW Ol
6. State licensing investigations or actions? oO MW Oo

If you answered “Yes” to any of the preceding questions, please provide details and dates below:

 

Percentage of practice related to litigation (expert/consulting engagements) for plaintiffs, defendants and
court/administrative bodies, and a description of such practice since July 1, 2011:

 

 

Plaintiffs: 7 See attached
Percentage

Defendants: 4 See attached
Percentage

Court/Admin: 0
Percentage

 

Please sce Application Instructions on page 1 for documentation requirements.

 

Garretson Resolution Group Page 5 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 45 of 55 PagelD #:33

List all engagements as a litigation expert consultant or expert witness arising out of, or relating to, head,
brain and/or cognitive injury. Please include any and all engagements (irrespective of date) and list the
subject matter, client, and date range. If the engagement included testimony (including, but not limited to, the
preparation of an expert report), provide the title, docket number and court of the proceeding:

Over the 19 years of my neurology practice I have testified in 8 workers' compensation cases (4 times for the

defense and 4 times for the plaintiff); 2 social security cases for the plaintiff; 1 disability benefits case for the

plaintiff; and 1 death penalty case for the state. Details on title, docket number and court of the proceeding are
attached.

 

Has the practitioner served on or after April 22, 2015 as Yes No
a litigation expert consultant or expert witness for an Opt Out

of the NFL Concussion Settlement, in connection with litigation

relating to head, brain and/or cognitive injury? If Yes, please

provide details below:

 

Has the practitioner ever treated or evaluated a current or former Yes WZ! No O
NFL player? If Yes, please provide a general description below
(without identifying the player(s)):

Over 19 years of my neurology practice I have seen former NFL players in hospital settings (psychiatric hospital)
and in my office as regular patients, clinical research, and for IME evaluations.

 

Has the practitioner ever been in a salaried position or consulting Yes [] No
relationship with the National Football League, NFL Properties, or

any NFL Member Clubs? If Yes, please provide details below,

including the title of the practitioner’s position/role:

 

Has the practitioner ever served as a neutral physician or consultant Yes ] No YI
for benefits under the NFL Player Disability & Neurocognitive Benefit

plan, the Bert Bell/Pete Rozelle NFL Retirement Plan or the 88 Plan?

If Yes, please provide details below, including the title of practitioner’s

position/role:

 

Has the practitioner ever been convicted of a crime of dishonesty? Yes CT No WM
If Yes, please describe the crime and date of conviction:

 

Please also attach a current curriculum vitae for each proposed practitioner.

Please see Application Instructions on page 1 for documentation requirements.

 

Garretson Resolution Group Page 6 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 46 of 55 PagelD #:33

V. BILLING/CLAIMS PROCESS

Please note: This information pertains only to the Baseline Assessment Program. All services
provided by Qualified MAF Physicians are the responsibility of the Retired NFL Football Player
and/or his insurer.

What is your preferred billing process?

M1 Electronic claim submission LI Fax
(1 Upload to a secure portal [] Mail (e.g., CMS1500, UB04)
Does your system contract with a third-party company to manage billing? Yes C1 No WJ

If “Yes,” please provide the following information:

 

Billing Company Name

 

Street Address |

 

 

 

 

Street Address 2
City County State ZIP
Billing Contact Name Phone

Is your billing address different from your mailing address? If so, please provide the billing address:

 

Name

 

Street Address |

 

 

 

 

 

 

 

Street Address 2

City County State ZIP
Phone Fax

Contact Person Title Phone E-mail

Please see Application Instructions on page 1 for documentation requirements,

 

Garretson Resolution Group Page 7 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 47 of 55 PagelD #:33

VI. PAYMENT

Please note: This information pertains only to the Baseline Assessment Program, All services
provided by Qualified MAF Physicians are the responsibility of the Retired NFL Football Player
and/or his insurer.

Do you prefer to be paid by check or ACH deposit?
MI Check (1 ACH Deposit
Provide the mailing address to which Explanations of Payment should be mailed:

4838 Kerry Forest Parkway
Street Address |

 

 

 

Street Address 2
Tallahassee Leon FL 32309
City County State ZIP

Provide the mailing address to which 1099 Statements should be mailed:

4838 Kerry Forest Parkway
Street Address 1

 

 

 

Street Address 2
Tallahassee Leon FL 32309
City County State ZIP

VII. INSURANCE PLANS ACCEPTED

Please note: This information pertains only to the those applying for participation as a Qualified
MAF Physician. Anyone applying for participation as a Qualified BAP Provider only may omit this
information.

List the insurance plans accepted by your organization:
Medicare, BC/BS, United Healthcare-PPO, Capital Health Care

 

Please see Application Instructions on page 1 for documentation requirements.
Garretson Resolution Group Page 8 of 9
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 48 of 55 PagelD #:33

DECLARATION

The undersigned attests that he or she has the authority to act on behalf of the applicant for the purpose of
this application. The applicant, by and through the undersigned, attests that to the best of its knowledge and
belief, after reasonable inquiry, all of the information provided on this application and in connection with this
application is complete and accurate. The applicant understands that this application does not entitle the
applicant to participate in any program or work arising out of the NFL Concussion Settlement activities or
any other program. The applicant further understands that any misrepresentations made in this application
shall be grounds for immediate disqualification from participation in the programs arising out of the NFL
Concussion Settlement. The applicant agrees that entities that in good faith provide information to Garretson
Resolution Group (GRG) and/or BrownGreer to assist GRG and/or BrownGreer in evaluating and/or
verifying the information contained in this application and in any documentation submitted in support of this
application shall not be liable for any act or omission related to the provision, evaluation, or verification of
such information. The applicant further agrees to notify GRG and/or BrownGreer in a timely manner of any
changes to the information provided on this application.

The applicant hereby authorizes any accrediting body, governmental entity, insurance company, association,
organization, entity, or person to release the information requested herein and to provide confirmation of the
answers contained herein to GRG and/or BrownGreer and their affiliates, subsidiaries, and agents. This
authorization shall be valid until and unless the applicant withdraws its application. A copy of the signature
is as binding as the original.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the information provided in this
form, and in any attachments hereto, is true and correct to the best of my knowledge, information, and
belief.

 

Authorized Signature Date
Jaroslaw Lucas Koberda

 

Print Name

J. Lucas Koberda, MD, PhD, Neurology PL, Tallahassee NeuroBalance Center
Organization Name -

4838 Kerry Forest Parkway

Street Address |

 

 

 

 

 

Street Address 2
Tallahassee Leon FL 32309
City County State ZIP

Please see Application Instructions on page 1 for documentation requirements.
Garretson Resolution Group Page 9 of 9

 
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 49 of 55 PagelD #:33

EXHIBIT C
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 50 of 55 PagelD #:33

 

 

ONCUSSION SETTLEMENT

IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION INJURY LITIGATION
No. 2:12-md-02323 (E.D. Pa.)

    

NFL SETTLEMENT PROGRAM SUMMARY REPORT
(As of 10/14/19)

 

SECTION 1: TIMELY REGISTRATIONS
TOTAL: 20,548 (17,243 RETIRED PLAYER AND REPRESENTATIVE CLAIMANTS)

ta Retired Player
15,919 (78%)

a Representative Claimant
1,324 (6%)

@ Derivative Claimant
3,305 (16%)

 

SECTION 2: REGISTRATION NOTICES ISSUED BY TYPE
TOTAL: 20,548

 

15,000 12,836
40,000 6,554
0 Ee
oe seas . Incomplete
BAP Eligible Not BAP Eligible Adverse Notice Registration
. TOTAL 12,836 : 6,554 4,158 0
‘@ Retired Player 12,691 2,426 802 0
‘Representative 145 876 303 : 0
‘Mm Derivative : 0 3,252 53 0
SECTION 3: MONETARY AWARD SECTION 4: QUALIFYING DIAGNOSIS
CLaims SUBMITTED: 2,902 ASSERTED IN MONETARY AWARD CLAIMS

1
Death wihcTe [_] 126
fa Retired Player

2,161 (74%) als [] 56

Alzheimer's Disease Ca 484
Parkinson's Di

uw Representative areinson’s Disease Co 164

Olaian tev FE] 728

741 (26%) 4

loots [LE 4.081

No Qualifying |

Diagnosis Co 255
a

©2019 1
BrownGreer PLC

 

 

 

 

 
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 51 of 55 PagelD #:33

 

IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION INJURY LITIGATION
No. 2:12-md-02323 (E.D. Pa.)

NEL CONCUSSION SETTLEMENT

 

SECTION 5: QUALIFYING DIAGNOSIS DATE ASSERTED IN MONETARY AWARD CLAIMS

EPre-Effective Date: 1,969 @ Post-Effective Date: 685 No Date Asserted: 248
Death with CTE ALS Alzheimer's

     
 

Parkinson's Disease Level 2 Level 1.5

  

SECTION 6: NoTICEs ISSUED ON MONETARY AWARD CLAIMS: 2,641!

984
884
273 800
r Ce ae

: Request for
Payable Denied Denied per Withdrawn Additional
Documents
TOTAL 984 884 300
ig Not Appealed 864 733
‘WAppealed 120 161

 

 

 

 

1 Section 6 counts all Monetary Award claims that have received a notice after claim processing. Claims receiving multiple notices are counted only once based on the most
recent notice issued. The number of appealed notices reflects only claims that have been appealed on the most recent notice issued. For a cumulative total of ail appeals, see
Section 9.

2 The results of the audit closed these claims and directed further alternatives for these Settlement Class Members.

 

SECTION 7: PAYABLE CLAIMS SUMMARY

4,200 $800,000
4,000 $700,000
$600,000
800 $500,000
600 $400,000
400 $300,000
$200,000
200 im $100,000
° Claims with Claims Funded by : Payments Made : 7 $0
Monetary the NFL Parties? to Retired Players Payments for Liens*
Award Notices! and Rep. Claimants?
Dollars! $69,263,579 $634,324,393 $564,509,298 $9,154,138
“wClaims 984 904 846 244

 

 

 

1 The dollars and number of claims shown are the number of notices issued before holdbacks for potential Derivative Claimants, common benefit fees, liens and any
determinations on appeals. .

2 The dollars and number of claims shown include claims from Retired Players and Representative Claimants.

2The dollars shown include payments issued on behalf of Settlement Class Members to Third-Party Funders who have accepted rescission of prohibited assignments entered
into with Settlement Class Members.

*The claims shown reflect the Settlement Class Members on whose behalf the Settlernent Program has issued payments to resolve liens. The dollars shown reflect all
payments the Settlement Program has made on behalf of Settlement Class Members to resolve liens, including (1) payments to the Lien Resolution Administrator to resolve
medical liens, (2) payments to the Lien Resolution Administrator for its lien fees, and (3) payments directly to lienholders to resolve non-medical liens.

© 2019 NFL SETTLEMENT PROGRAM SUMMARY REPORT
BrownGreer PLC (As of 10/14/19)
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 52 of 55 PagelD #:33

 

IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS’ CONCUSSION INJURY LITIGATION
No. 2:12-md-02323 (E.D. Pa.)

   
 

NEL CONCUSSION SETTLEMENT

erent) STATUS OF MONETARY AWARD CLAIMS
° (BASED ON LAST NOTICE OR ACTION ON CLAIM)

ee TUT
i _| Alzheimer's | Parkinson's |Level| | : a
. Disease | Disease | 16 Guage
/ cee : : c Diagnosis |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Review Process at Claims °
1. Administrator 0 0 1 0 8 4 7 20 <1%
MAF Rute 20 Deviation °
2. Explanation Required 0 0 0 0 18 2 0 a7 2%
3. |Notice Ready to Issue 3 0 13 2 51 5A 6 126 4%
Needs Special Master Statute of
4. Limitations Review 3 14 26 13 6 1 0 re 2%
Last Notice was for Incomplete
5. . 4 0 0 9 0 15 22 7 53 2%
Claim Package
6. |Ready for Review by AAP 0 0 6 1 16 25 3 51 2%
7. |Last Notice was Award Notice” 0 0 6 2 6 cal 0 25 <1%
8. |Last Notice was Denial Notice? | 2 | 0 3 0 20 | 29 7 61 2%
9. |On Appeal Now* 110 3 0 16 18 2 40 1%
40. |In Audit Investigation® o | 0 3 1 12 16 0 32 1%
it-Fai id
i. In Audit Failure to Provide 0 0 0 0 0 0 0 0 0%
information
Referred to the Special
42. |Investigator by the Special 0 0 2 0 74 99 1 176 6%
Masters
Adverse Audit Report with the 9
13. Parties for Review 9 0 0 0 0 0 9 9 0%
Adverse Audit Report Awaiting °
14, Response from Those Audited 0 ° o ° 0 1 9 1 <1%
Adverse Audit Report with the °
18. Special Masters for Review 9 0 ° 0 1 0 0 1 <1%
16. |Denied After Audit® 0 0 34 0 79 86 4 200 7%
17. |Final Denial 38 3 68 11 151 317 202 790 27%
18, }Withdrawn 0 0 15 3 129 | 107 19 273 9%
Ri 's P
19. Ready for Next Month's Payment 0 0 0 0 4 0 0 1 <1%
ist
20, |On this Month's Payment List 2 2 a4 9 17 36 0 87 3%
21. |Paid’ 77 | 37 274 122 117 | 219 0 846 29%
Total Claim Packages y :
22. Submitted 126 | 56 484 164 736} 1,081 255 2,902 | 100%
1. The Program has issued notices to 1,938 incomplete claim packages, which is 71% of all Level 1.5 and Level 2 claims and 60% of all other
claims.

2. For details on all claims receiving an Award Notice and the dollar values assigned, see Sections 7 and 11.

3. For details on all denied claims, including the denial reasons, see Section 10.

4. For details on all appeals filed by Settlement Class Members and the NFL parties, see Section 9.

5. The Program has audited 1,233, or 43%, of all claims, including 775 claims removed from audit and put back into the claims review process,
208 claims currently in Audit Investigation, 2 claims in Adverse Audit Reports with the Parties or Special Masters for Review or awaiting a
response from those audited, 48 claims that were withdrawn while in audit, and 200 claims denied after audit.

6. The results of the audit denied these claims and directed further alternatives for these Settlement Class Members,

7. For total dollars paid to or on behalf of these Settlement Class Members, see Part 5 of Section 11.

© 2019 NFL SETTLEMENT PROGRAM SUMMARY REPORT
BrownGreer PLC (As of 10/14/19)
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 53 of 55 PagelD #:33

“Payable. Claims
Filed and in Preliminary Steps
pellee's Opposition Memo Not Received
's Opposition Memo Received
Remanded to Claims Administrator
Special Masters for Decision
Result Upheld on Appeal
Result Overturned on Appeal
Closed or Withdrawn?
Denied Claims
Appeal Filed and in Preliminary Steps
Appellee's Opposition Memo Not Received
Appellee's Opposition Memo Received
Remanded to Claims Administrator
With Special Masters for Decision
Result Upheld on Appeal
Result Overturned on Appeal 7
Closed or Withdrawn? 28
Cc. TOTAL APPEALS B11

Class Counsel has filed statements in 37 of the Appeals across multiple statuses in the Appeals Process.
2 These are appeals we are no longer processing because (1) the appealing party withdrew or (2) it was closed after being in audit.

A.
1.
2.
3.
4.
5.
6.
7.
8.
B.
1.
2.
3.
4,
5.
6.
7.
8.

Ololo;,oj;yo];]oy;,o}o}]o

 

a
oo
—_

© 2019 NFL SETTLEMENT PROGRAM SUMMARY REPORT
BrownGreer PLC (As of 10/14/19)
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 54 of 55 PagelD #:33

with CTE Claims
Death occurred after Final Approval
) Complete Claim Package Not Provided
Death with CTE Denial - Death Before 7/7/14 and QD After Final Approval
Special Master Denial
Claims
Special Master Denial
) Complete Claim Package Not Provided
Disease Claims
Appeals Advisory Panel Denial - Qualifying Diagnosis
) Appeals Advisory Panel Denial - Inappropriate Physician
Special Master Denial
Appeais Advisory Panel Deniat - Inappropriate Physician
) Duplicate Claim Alleging Same Qualifying Diagnosis
Disqualified Physician
Disease Claims
Appeais Advisory Panel Deniat - Qualifying Diagnosis
) Appeals Advisory Panel Denial - Inappropriate Physician
Special Master Denial
Complete Claim Package Not Provided
2 Claims
Appeals Advisory Pane} Denial - Qualifying Diagnosis
) Special Master Deniat
Complete Claim Package Not Provided
Physician Disqualified by Special Master
Appeals Advisory Panel Denial - Inappropriate Physician
Disqualified Neuropsychologist
Appeals Advisory Panel Denial - MAF Oversight
Appeals Advisory Panet Denial - Special Assignment
BAP Diagnosis of No Neurocagnitive Impairment
1.5 Claims
Appeals Advisory Panel Denial - Qualifying Diagnosis
) Complete Claim Package Not Provided
Special Master Denial
Appeals Advisory Panel Denial - Inappropriate Physician
Disqualified Physician
Appeals Advisory Panel Denial - MAF Oversight
Disqualified Neuropsychologist
Appeals Advisory Panel Denial - Special Assignment

Untimely Claim Package - Pre-2/6/17 Qualifying Diagnosis

Qualifying Diagnosis - Complete Claim Package Not Provided

Complete Claim Package Not Provided
) Special Master Denial

Untimely Claim Package

 

BrownGreer PLC {As of 10/14/19)
Case: 1:19-cv-06245 Document #: 8 Filed: 10/21/19 Page 55 of 55 PagelD #:33

of Monetary Award (Dollars Shown are Before Holdbacks) $690,263,579

a) Death with CTE $93,238,543
b) ALS $98,327,542
(c) Alzheimer’s Disease $137,219,759
(d) Parkinson's Disease $85,047,514
(2) Level 2.0 Neurocognitive Impairment $124,291 ,959
(f) Level 1.5 Neurocognitive Impairment : $152,138,262
Ready to be Included on the Next Monthly Payment List; or a $44 938.569
Hold is in Place. (Dollars Shown.are Before Holdbacks) ee
(a) Death with CTE $0
(b) ALS $0
(c) Alzheimer’s Disease $2,039,998
(d) Parkinson's Disease $3,102,253
a) Level 2.0 I t $20,136,823
f) Level 1.5 Neurocognitive | t $19,659,496
to.be Included on the Next Monthly Payment List (Dollars $1 36 668
are Before Holdbacks) : :
(a) Death with CTE $0
(b) ALS $0
(c) Alzheimer’s Disease $0
(d) Parkinson's Disease $0
(e) Level 2.0 Neurocognitive Impairment $136,668
(f) Level 1.5 Neurocognitive Impairment $0
Claims in the Payment Process (Dollars Shown are After $ 47,008, 4410
Holdbacks)
(a) Death with CTE $416,037
(b) ALS $140,413
(c) Alzheimer's Disease $6,211,492
(d) Parkinson's Disease $4,836,592
(e) Level 2.0 Neurocognitive Impairment $11,706,786
(f) Level 1.5 Neurocognitive Impairment $23,696,791
Paid Claims/Paid to or on Behalf of Class Members or to Lien
Holders!
(a) Death with CTE 77 $88,750,541
(b) ALS 37 $91,903,967
(c) Alzheimer’s Disease 274 $121 ,688,697
(d) Parkinson's Disease 122 $73,635,447
(e) Level 2.0 Neurocognitive Impairment 117 $85,822,854
(f) Level 1.6 Neurocognitive Impairment 219 $102,707 ,793

1,028 $565,302,388

 

(g) Derivative Claimants 182 $793,090
+ The dollars shown reflect payments issued to Settlement Class Members and on their behalf after all applicable deductions (e.g., Common Benefits
Fees, lien holdbacks, potential rescission amounts for Third-Party Funders, etc.).

© 2019 NFL SETTLEMENT PROGRAM SUMMARY REPORT
BrownGreer PLC (As of 10/14/19)
